Exhibit 10.2
ELASTIC N.V.
Amended and Restated 2012 Stock Option Plan
1. Purposes of the Plan.  The purposes of this Amended and Restated 2012 Stock
Option Plan are to attract and retain the best available personnel for positions
of substantial responsibility, to provide additional incentive to Employees and
Consultants, and to promote the success of the Company’s business. Options
granted under the Plan may be Incentive Stock Options or Nonstatutory Stock
Options, as determined by the Administrator at the time of grant of an Option
and subject to the applicable provisions of Section 422 of the Code and the
regulations promulgated thereunder. Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Units and Performance Shares may also be
granted under the Plan.


2. Definitions.  As used herein, the following definitions shall apply:


(a) “Administrator” means the Board or any of its Committees if authorized to
administer the Plan, in accordance with Section 4 of the Plan.


(b)  “Affiliate” means (i) an entity other than a Subsidiary which, together
with the Company, is under common control of a third person or entity and (ii)
an entity other than a Subsidiary in which the Company and /or one or more
Subsidiaries own a controlling interest.


(c)  “Applicable Laws” means all applicable laws, rules, regulations and
requirements, including, but not limited to, all applicable U.S. federal and
state corporate laws, U.S. federal and state securities laws, the Code, any
Stock Exchange rules or regulations, and the applicable laws, rules or
regulations of any other country or jurisdiction where Awards are granted under
the Plan or Participants reside or provide services, as such laws, rules, and
regulations shall be in effect from time to time.


(d)  “Award” means any award of an Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Units, Performance Units and Performance Shares under
the Plan.


(e)  “Award Agreement” means an Option Agreement, Stock Appreciation Right
Agreement, Restricted Stock Purchase Agreement, Restricted Stock Unit Agreement,
Performance Share Agreement, or Performance Unit Agreement.


(f)  “Board” means the Board of Directors of the Company.


(g) “Board Rules” means the regulations adopted by the Board governing its
internal organization, the manner in which decisions are taken, the composition,
the duties and organization of committees and any other matters concerning the
Board.


(h)  “Cashless Exercise” means a program approved by the Administrator in which
payment of the Option exercise price or tax withholding obligations or other
required deductions may be satisfied, in whole or in part, with Shares subject
to the Option, including by delivery of an irrevocable direction to a securities
broker (on a form prescribed by the Company) to sell Shares and to deliver all
or part of the sale proceeds to the Company in payment of such amount, provided
that, unless specifically permitted by the Company, any such Cashless Exercise
must be an approved broker-assisted Cashless Exercise or the Shares withheld in
the Cashless Exercise must be limited to avoid financial accounting charges
under applicable accounting guidance and any such surrendered Shares must have
been previously held for any



--------------------------------------------------------------------------------



minimum duration required to avoid financial accounting charges under applicable
accounting guidance.


(i)  “Cause” for termination of a Participant’s Continuous Service Status will
exist (unless another definition is provided in an applicable Award Agreement,
employment agreement or other applicable written agreement) if the Participant’s
Continuous Service Status is terminated for any of the following reasons:  (i)
any material breach by Participant of any material written agreement between
Participant and the Company and Participant’s failure to cure such breach within
30 days after receiving written notice thereof; (ii) any failure by Participant
to comply with the Company’s material written policies or rules as they may be
in effect from time to time; (iii) neglect or persistent unsatisfactory
performance of Participant’s duties and Participant’s failure to cure such
condition within 30 days after receiving written notice thereof; (iv)
Participant’s repeated failure to follow reasonable and lawful instructions from
the Board or Chief Executive Officer and Participant’s failure to cure such
condition within 30 days after receiving written notice thereof; (v)
Participant’s conviction of, or plea of guilty or nolo contendre to, any felony
or crime that results in, or is reasonably expected to result in, a material
adverse effect on the business or reputation of the Company; (vi) Participant’s
commission of or participation in an act of fraud against the Company; (vii)
Participant’s intentional material damage to the Company’s business, property or
reputation; or (viii) Participant’s unauthorized use or disclosure of any
proprietary information or trade secrets of the Company or any other party to
whom the Participant owes an obligation of nondisclosure as a result of his or
her relationship with the Company. For purposes of clarity, a termination
without “Cause” does not include any termination that occurs as a result of
Participant’s death or Disability. The determination as to whether a
Participant’s Continuous Service Status has been terminated for Cause shall be
made in good faith by the Company and shall be final and binding on the
Participant. The foregoing definition does not in any way limit the Company’s
ability to terminate a Participant’s employment or consulting relationship at
any time, and the term “Company” will be interpreted to include any Subsidiary,
Parent, Affiliate, or any successor thereto, if appropriate.


(j) “Change of Control” means:


i. A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the Shares in the capital of the Company of the Company that,
together with the Shares in the capital of the Company held by such Person,
constitutes more than 50% of the total voting power of the Shares in the capital
of the Company; provided, however, that for purposes of this subsection, (A) the
acquisition of additional Shares in the capital of the Company by any one
Person, who is considered to own more than 50% of the total voting power of the
Shares in the capital of the Company will not be considered a Change in Control,
and (B) if the holders of Shares in the capital of the Company immediately
before such change in ownership continue to retain immediately after the change
in ownership, in substantially the same proportions as their ownership of Shares
in the capital of the Company immediately prior to the change in ownership, the
direct or indirect beneficial ownership of 50% or more of the total voting power
of the Shares in the capital of the Company or the total voting power of shares
in the capital of the ultimate Parent of the Company, such event will not be
considered a Change in Control under this subsection (i). For this purpose,
indirect beneficial ownership will include, without limitation, an interest
resulting from ownership of the voting securities of one or more corporations or
other business entities which own the Company, as the case may be, either
directly or through one or more subsidiary corporations or other business
entities; or
2



--------------------------------------------------------------------------------





ii. A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any 12-month period
by members of the Board whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purposes of this subsection (ii), if any Person is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or


iii. A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the holders
of the shares in the capital of the Company immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a holder of shares in the
capital of the Company (immediately before the asset transfer) in exchange for
or with respect to the Company’s shares in the capital, (2) an entity, 50% or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (3) a Person, that owns, directly or indirectly, 50%
or more of the total value or voting power of all the outstanding shares in the
capital of the Company, or (4) an entity, at least 50% of the total value or
voting power of which is owned, directly or indirectly, by a Person described in
this subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.


For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of shares in the capital of the Company,
or similar capital reorganization or business combination transaction with the
Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (x) its sole purpose is to change the state of the
Company’s incorporation, (y) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction, or (z) its sole
purpose is to effect a private financing of the Company through a change in the
ownership of the shares in the capital of the Company that is approved by the
Board.
(k)  “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.


3



--------------------------------------------------------------------------------



(l) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or a duly authorized
committee of the Board, in accordance with Section 4 below.


(m)  “Company” means Elastic N.V., a Dutch public limited company (naamloze
vennootschap).


(n)  “Consultant” means any natural person, including an advisor or Director,
engaged by the Company or a Parent, Affiliate, or Subsidiary to render bona fide
services to such entity, provided the services (i) are not in connection with
the offer or sale of securities in a capital raising transaction, and (ii) do
not directly promote or maintain a market for the Company’s securities, in each
case, within the meaning of Form S-8 promulgated under the Securities Act, and
provided, further, that a Consultant will include only those persons to whom the
issuance of Shares may be registered under Form S-8 promulgated under the
Securities Act.


(o)  “Continuous Service Status” means the absence of any interruption or
termination of service as an Employee or Consultant. Continuous Service Status
as an Employee or Consultant shall not be considered interrupted or terminated
in the case of:  (i) Company approved sick leave; (ii) military leave; (iii) any
other bona fide leave of absence approved by the Company, provided that, if an
Employee is holding an Incentive Stock Option and such leave exceeds 3 months,
such Employee’s service as an Employee shall be deemed terminated on the 1st day
following such 3-month period and the Incentive Stock Option shall thereafter
automatically become a Nonstatutory Stock Option in accordance with Applicable
Laws, unless reemployment upon the expiration of such leave is guaranteed by
contract or statute, or unless provided otherwise pursuant to a written Company
policy.  Also, Continuous Service Status as an Employee or Consultant shall not
be considered interrupted or terminated in the case of a transfer between
locations of the Company or between the Company, its Parents, Subsidiaries or
Affiliates, or their respective successors, or a change in status from an
Employee to a Consultant or from a Consultant to an Employee.


(p)  “Director” means a member of the Board.


(q)  “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code, provided that in the case of Awards other than Incentive
Stock Options, the Administrator in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.


(r)  “Employee” means any person employed by the Company, or any Parent,
Subsidiary or Affiliate, with the status of employment determined pursuant to
such factors as are deemed appropriate by the Company in its sole discretion,
subject to any requirements of Applicable Laws, including the Code. Neither
service as a Director or the payment by the Company of a Director’s fee shall be
sufficient to constitute “employment” of such Director by the Company or any
Parent, Subsidiary or Affiliate.


(s)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(t)  “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or reacquired in exchange for awards of the same type (which may
have higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price
4



--------------------------------------------------------------------------------



of an outstanding Award is increased or reduced. The Administrator will
determine the terms and conditions of any Exchange Program in its sole
discretion.


(u) “Fair Market Value” means, as of any date, the value of Ordinary Shares
determined as follows:


i. For purposes of any Awards granted on the Registration Date, the Fair Market
Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Ordinary Shares.
ii. For purposes of any Awards granted on any other date, the Fair Market Value
will be the closing sales price for Ordinary Shares as quoted on any established
Stock Exchange or national market system (including without limitation the New
York Stock Exchange, NASDAQ Global Select Market, the NASDAQ Global Market or
the NASDAQ Capital Market of The NASDAQ Stock Market) on which the Ordinary
Shares are listed on the date of determination (or the closing bid, if no sales
were reported), as reported in The Wall Street Journal or such other source as
the Administrator deems reliable. If the determination date for the Fair Market
Value occurs on a non-trading day (i.e., a weekend or holiday), the Fair Market
Value will be such price on the immediately preceding trading day, unless
otherwise determined by the Administrator. In the absence of an established
market for the Ordinary Shares, the Fair Market Value thereof will be determined
in good faith by the Administrator.


The determination of Fair Market Value for purposes of tax withholding may be
made in the Administrator’s discretion subject to Applicable Laws and is not
required to be consistent with the determination of Fair Market Value for other
purposes.


(v) “Family Members” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships) of the Participant, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons (or the Participant) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than 50% of the voting interests.


(w) “Fiscal Year” means the fiscal year of the Company, as included in the
articles of association of the Company.


(x)  “Incentive Stock Option” means an Option intended to, and which does, in
fact, qualify as an incentive stock option within the meaning of Section 422 of
the Code.


(y)  “Involuntary Termination” means (unless another definition is provided in
the applicable Award Agreement, employment agreement or other applicable written
agreement) the termination of a Participant’s Continuous Service Status other
than for (i) death, (ii) Disability or (iii) for Cause by the Company or a
Parent, Subsidiary, Affiliate or successor thereto, as appropriate.


(z)  “Listed Security” means any security of the Company that is listed or
approved for listing on a national securities exchange or designated or approved
for designation as a national
5



--------------------------------------------------------------------------------



market system security on an interdealer quotation system by the Financial
Industry Regulatory Authority (or any successor thereto).


(aa) “Non-Executive Director” means a Director appointed as non-executive
director who is not an Employee.


(bb)  “Nonstatutory Stock Option” means an Option that is not intended to, or
does not, in fact, qualify as an Incentive Stock Option.


(cc)  “Option” means an option to acquire Shares granted pursuant to the Plan.


(dd)  “Option Agreement” means a written document, the form(s) of which shall be
approved from time to time by the Administrator, reflecting the terms of an
Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.


(ee)  “Ordinary Shares” means the Company’s ordinary shares, par value €0.01 per
share, as adjusted in accordance with Section 15 below.


(ff) “Parent” means any corporation (other than the Company), whether now or
hereafter existing, in an unbroken chain of corporations ending with the Company
if, at the time of grant of the Award, each of the corporations other than the
Company owns shares in the capital of the Company possessing 50% or more of the
total combined voting power of all classes of shares in the capital of the
Company in one of the other corporations in such chain. A corporation that
attains the status of a Parent on a date after the adoption of the Plan shall be
considered a Parent commencing as of such date.


(gg)  “Participant” means any holder of one or more Awards or Shares issued
pursuant to an Award.


(hh)  “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 11.


(ii)  “Performance Share Agreement” means a written document, the form(s) of
which shall be approved from time to time by the Administrator, reflecting the
terms of Performance Shares granted under the Plan and includes any documents
attached to such agreement.


(jj)  “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 11.


(kk)  “Performance Unit Agreement” means a written document, the form(s) of
which shall be approved from time to time by the Administrator, reflecting the
terms of Performance Units granted under the Plan and includes any documents
attached to such agreement.


(ll)  “Plan” means this Amended and Restated 2012 Stock Option Plan.


6



--------------------------------------------------------------------------------



(mm)  “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(b) of the Exchange Act, with respect to any class of the Company’s
securities.


(nn) “Remuneration Policy” means the Remuneration Policy for Directors approved
by the general meeting of the Company on September 28, 2018.


(oo)  “Restricted Stock” means Shares acquired pursuant to a right to purchase
or receive Ordinary Shares granted pursuant to Section 9 below.


(pp)  “Restricted Stock Purchase Agreement” means a written document, the
form(s) of which shall be approved from time to time by the Administrator,
reflecting the terms of Restricted Stock granted under the Plan and includes any
documents attached to such agreement.


(qq)  “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 10.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.


(rr)  “Restricted Stock Unit Agreement” means a written document, the form(s) of
which shall be approved from time to time by the Administrator, reflecting the
terms of Restricted Stock Units granted under the Plan and includes any
documents attached to such agreement.


(ss)  “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time, or any successor provision.


(tt)  “Section 16(b)” means Section 16(b) of the Exchange Act.


(uu)  “Section 409A” means Code Section 409A, as it has been and may be amended
from time to time, and any proposed or final Treasury Regulations and Internal
Revenue Service guidance that has been promulgated or may be promulgated
thereunder from time to time.


(vv)  “Securities Act” means the Securities Act of 1933, as amended.


(ww)  “Share” means a share of the Ordinary Shares, as adjusted in accordance
with Section 15 below.


(xx)  “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 8 is designated as a Stock Appreciation
Right.


(yy)  “Stock Appreciation Right Agreement” means a written document, the form(s)
of which shall be approved from time to time by the Administrator, reflecting
the terms of Stock Appreciation Rights granted under the Plan and includes any
documents attached to such agreement.


(zz)  “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Ordinary Shares are quoted at any given
time.


(aaa)  “Subsidiary” means any corporation (other than the Company), whether now
or hereafter existing, in an unbroken chain of corporations beginning with the
Company if, at the time of grant of the Award, each of the corporations other
than the last corporation in the
7



--------------------------------------------------------------------------------



unbroken chain owns shares in the capital of the Company possessing 50% or more
of the total combined voting power of all classes of shares in the capital of
the Company in one of the other corporations in such chain. A corporation that
attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.


(bbb)  “Ten Percent Holder” means a person who owns shares in the capital of the
Company representing more than 10% of the voting power of Shares in the capital
of the Company or of all classes of shares in the capital of any Parent or
Subsidiary measured as of an Award’s date of grant.


3. Ordinary Shares Subject to the Plan. 


(a) Ordinary Shares Subject to the Plan. Subject to the provisions of Section 15
below, the maximum aggregate number of Shares that may be issued under the Plan
is 39,685,602 Shares, all of which Shares may be issued under the Plan pursuant
to Incentive Stock Options and under the condition that the Company's authorized
capital provides for such issue of Shares. The Shares issued under the Plan may
be authorized, but unissued, or reacquired Shares. 


(b) Automatic Share Reserve Increase. Subject to the provisions of Section 15 of
the Plan, the number of Shares available for issuance under the Plan will be
increased on the first day of each Fiscal Year beginning with the 2020 Fiscal
Year, in an amount equal to the lesser of (i) 9 million Shares, (ii) 5% of the
outstanding Shares on the last day of the immediately preceding Fiscal Year or
(iii) such number of Shares determined by the Board.


(c) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is reacquired or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or Stock
Appreciation Rights the reacquired or repurchased Shares), which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). With respect to Stock Appreciation Rights, only Shares
actually issued (i.e., the net Shares issued) pursuant to a Stock Appreciation
Right will cease to be available under the Plan; all remaining Shares under
Stock Appreciation Rights will remain available for future grant or sale under
the Plan (unless the Plan has terminated). Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan; provided, however, that
if Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to or canceled by the Company, such Shares will become available for
future grant under the Plan. Shares used to pay the exercise price of an Award
or to satisfy the tax withholding obligations related to an Award will become
available for future grant or sale under the Plan. To the extent an Award under
the Plan is paid out in cash rather than Shares, such cash payment will not
result in reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment as provided in Section
15, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in Section
3(a), plus, to the extent allowable under Section 422 of the Code and the
Treasury Regulations promulgated thereunder, any Shares that become available
for issuance under the Plan pursuant to Sections 3(b) and 3(c).


(d) Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
8



--------------------------------------------------------------------------------





4. Administration of the Plan.


(a) Procedure. 


i. General. The Plan shall be administered by the Board. The Plan may be
administered by different Committees with respect to different classes of
Participants, and, if permitted by Applicable Laws, the Board may authorize a
Committee comprised of one or more officers of the Company to make Awards under
the Plan to Employees and Consultants (who are not subject to Section 16 of the
Exchange Act) within parameters specified by the Board.


ii. Committee Composition. If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of any Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies (however caused) and dissolve a Committee and thereafter directly
administer the Plan, all to the extent permitted by Applicable Laws and, in the
case of a Committee administering the Plan in accordance with the requirements
of Rule 16b3 of the Code, to the extent permitted or required by such
provisions.


iii. Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.


(b) Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its sole
discretion:


i. to determine the Fair Market Value in accordance with Section 2(u) above,
provided that such determination shall be applied consistently with respect to
Participants under the Plan;


ii. to select the Employees and Consultants to whom Awards may from time to time
be granted, in the case of granting Awards to Directors with due observance of
the Board Rules and Applicable Laws on conflict of interest and the Remuneration
Policy;


iii. to determine the number of Shares to be covered by each Award;


iv. to approve the form(s) of agreement(s) and other related documents used
under the Plan;


v. to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder, which terms and conditions include but are
not limited to the exercise or purchase price, the time or times when Awards may
vest and/or be exercised (which may be based on performance criteria), the
circumstances (if any) when vesting will be accelerated or cancellation
restrictions will be waived, and any restriction or limitation regarding any
Award or Shares that are covered by an Award;


9



--------------------------------------------------------------------------------



vi. to amend any outstanding Award or agreement related to any Shares covered by
an Award, including any amendment adjusting vesting (e.g., in connection with a
change in the terms or conditions under which such person is providing services
to the Company), provided that no amendment shall be made that would materially
and adversely affect the rights of any Participant without his or her consent;


vii. to determine whether and under what circumstances an Award may be settled
in cash instead of Ordinary Shares, subject to Applicable Laws;


viii. subject to Applicable Laws, to implement an Exchange Program and establish
the terms and conditions of such Exchange Program without consent of the holders
of shares in the capital of the Company, provided that no amendment or
adjustment to an Option that would materially and adversely affect the rights of
any Participant shall be made without his or her consent;


ix. to approve addenda pursuant to Section 21 below or to grant Awards to, or to
modify the terms of, any outstanding Award Agreement or any agreement related to
any Shares covered by an Award held by Participants who are foreign nationals or
employed outside of the United States with such terms and conditions as the
Administrator deems necessary or appropriate to accommodate differences in local
law, tax policy or custom which deviate from the terms and conditions set forth
in this Plan to the extent necessary or appropriate to accommodate such
differences;


x. to construe and interpret the terms of the Plan, any Award Agreement and any
agreement related to any Shares covered by an Award, which constructions,
interpretations and decisions shall be final and binding on all Participants;


xi. to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;


xii. to allow Participants to satisfy tax withholding obligations in such manner
as prescribed in Section 13; and


xiii. to make all other determinations deemed necessary or advisable for
administering the Plan.


(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders.


(d) Indemnification.  To the maximum extent permitted by Applicable Laws, each
member of the Board, as applicable, shall be indemnified and held harmless by
the Company against and from (i) any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or pursuant to the terms and conditions of any
Award except for actions taken in bad faith or failures to act in bad faith, and
(ii) any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided that such
member shall give the Company an opportunity, at its own expense, to handle and
defend any such claim, action, suit or proceeding before he or she undertakes to
handle and defend it on his or her own behalf.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such
10



--------------------------------------------------------------------------------



persons may be entitled under the Company’s Articles of Association, Board
Rules, by contract, as a matter of law, or otherwise, or under any other power
that the Company may have to indemnify or hold harmless each such person.


5. Eligibility.


(a) Recipients of Grants.  Nonstatutory Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares and
Performance Units may be granted to Employees and Consultants.  Incentive Stock
Options may be granted only to Employees, provided that Employees of Affiliates
shall not be eligible to receive Incentive Stock Options.


(b) No Employment Rights.  Neither the Plan nor any Award shall confer upon any
Employee or Consultant any right with respect to continuation of an employment
or consulting relationship with the Company (any Parent, Subsidiary or
Affiliate), nor shall it interfere in any way with such Employee’s or
Consultant’s right or the Company’s (Parent’s, Subsidiary’s or Affiliate’s)
right to terminate his or her employment or consulting relationship at any time,
with or without cause.


6. Term of Plan.  Subject to Section 23 of the Plan, the Plan will become
effective upon the later to occur of (i) its adoption by the Board or (ii) the
business day immediately prior to the Registration Date. It will continue in
effect for a term of ten (10) years from the date it becomes effective, unless
terminated earlier under Section 17 of the Plan.


7. Options.


(a) Term of Option.  The term of each Option shall be the term stated in the
Option Agreement; provided that the term shall be no more than 10 years from the
date of grant thereof or such shorter term as may be provided in the Option
Agreement and provided further that, in the case of an Incentive Stock Option
granted to a person who at the time of such grant is a Ten Percent Holder, the
term of the Option shall be 5 years from the date of grant thereof or such
shorter term as may be provided in the Option Agreement.


(b) Type of Option. 


i. Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option.


ii. Notwithstanding any designation under Section 7(b)(i) above, to the extent
that the aggregate Fair Market Value of Shares with respect to which Options
designated as Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company or any
Parent or Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 7(b), Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares subject to an Incentive Stock Option shall
be determined as of the date of the grant of such Option.


(c) Option Exercise Price and Consideration.


i. Exercise Price.  The per Share exercise price for the Shares to be issued
pursuant to the exercise of an Option shall be such price as is determined by
the
11



--------------------------------------------------------------------------------



Administrator and set forth in the Option Agreement, but shall be subject to the
following:


(1) In the case of an Incentive Stock Option


a. granted to an Employee who at the time of grant is a Ten Percent Holder, the
per Share exercise price shall be no less than 110% of the Fair Market Value on
the date of grant;


b. granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value on the date of grant;


(2) Except as provided in subsection (3) below, in the case of a Nonstatutory
Stock Option the per Share exercise price shall be such price as is determined
by the Administrator, provided that, if the per Share exercise price is less
than 100% of the Fair Market Value on the date of grant, it shall otherwise
comply with all Applicable Laws, including Section 409A; and


(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.


ii. Permissible Consideration.  The consideration to be paid for the Shares to
be issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option
and to the extent required by Applicable Laws, shall be determined at the time
of grant) and may consist entirely of (1) cash; (2) check; (3) to the extent
permitted under, and in accordance with, Applicable Laws, delivery of a
promissory note with such recourse, interest, security and redemption provisions
as the Administrator determines to be appropriate (subject to the provisions of
Section 152 of the General Corporation Law); (4) cancellation of indebtedness;
(5) other previously owned Shares that have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which the
Option is exercised; (6) a Cashless Exercise; (7) such other consideration and
method of payment permitted under Applicable Laws; or (8) any combination of the
foregoing methods of payment. In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company and the
Administrator may, in its sole discretion, refuse to accept a particular form of
consideration at the time of any Option exercise.


(d) Exercise of Option.


i. General.


(1) Exercisability.  Any Option granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator, consistent
with the terms of the Plan and reflected in the Option Agreement, including
vesting requirements and/or performance criteria with respect to the Company,
and Parent, Subsidiary or Affiliate, and/or the Participant.


12



--------------------------------------------------------------------------------



(2) Leave of Absence.  The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
leave of absence; provided, however, that in the absence of such determination,
vesting of Options shall be tolled during any leave (unless otherwise required
by Applicable Laws).  Notwithstanding the foregoing, in the event of military
leave, vesting shall toll during any unpaid portion of such leave, provided
that, upon a Participant’s returning from military leave (under conditions that
would entitle him or her to protection upon such return under the Uniform
Services Employment and Reemployment Rights Act), he or she shall be given
vesting credit with respect to Options to the same extent as would have applied
had the Participant continued to provide services to the Company (or any Parent,
Subsidiary or Affiliate, if applicable) throughout the leave on the same terms
as he or she was providing services immediately prior to such leave.


(3) Minimum Exercise Requirements.  An Option may not be exercised for a
fraction of a Share.  The Administrator may require that an Option be exercised
as to a minimum number of Shares, provided that such requirement shall not
prevent a Participant from exercising the full number of Shares as to which the
Option is then exercisable.


(4) Procedures for and Results of Exercise.  An Option shall be deemed exercised
when written notice of such exercise has been received by the Company in
accordance with the terms of the Option Agreement by the person entitled to
exercise the Option and the Company has received full payment for the Shares
with respect to which the Option is exercised and has paid, or made arrangements
to satisfy, any applicable taxes, withholding, required deductions or other
required payments in accordance with Section 13 below. The exercise of an Option
shall result in a decrease in the number of Shares that thereafter may be
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.


(5) Rights as Holder of Shares in the Capital of the Company.  Until the
effective issuance of the Shares (including by way of a transfer of treasury
shares), no right to vote or receive dividends or any other rights as a holder
of shares in the capital of the Company shall exist with respect to the Shares
subject to an Option, notwithstanding the exercise of the Option. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date ownership is recorded in the Company’s shareholder register, except as
provided in Section 15 below.


ii. Termination of Continuous Service Status.  The Administrator shall establish
and set forth in the applicable Option Agreement the terms and conditions upon
which an Option shall remain exercisable, if at all, following termination of a
Participant’s Continuous Service Status, which provisions may be waived or
modified by the Administrator at any time. To the extent that an Option
Agreement does not specify the terms and conditions upon which an Option shall
terminate upon termination of a Participant’s Continuous Service Status, the
following provisions shall apply:


(1) General Provisions.  If the Participant (or other person entitled to
exercise the Option) does not exercise the Option to the extent so entitled
within the time specified below, the Option shall terminate and the Shares
13



--------------------------------------------------------------------------------



subject to the Option underlying the unexercised portion of the Option shall
revert to the Plan. In no event may any Option be exercised after the expiration
of the Option term as set forth in the Option Agreement (and subject to this
Section 7).


(2) Termination other than Upon Disability or Death or for Cause.  In the event
of termination of a Participant’s Continuous Service Status other than under the
circumstances set forth in the subsections (3) through (5) below, such
Participant may exercise any outstanding Option at any time within 3 month(s)
following such termination to the extent the Participant is vested in the Shares
subject to the Option.


(3) Disability of Participant.  In the event of termination of a Participant’s
Continuous Service Status as a result of his or her Disability, such Participant
may exercise any outstanding Option at any time within 12 month(s) following
such termination to the extent the Participant is vested in the Shares subject
to the Option.


(4) Death of Participant.  In the event of the death of a Participant during the
period of Continuous Service Status since the date of grant of any outstanding
Option, or within 3 month(s) following termination of the Participant’s
Continuous Service Status, the Option may be exercised by any beneficiaries
designated in accordance with Section 19 below, or if there are no such
beneficiaries, by the Participant’s estate, or by a person who acquired the
right to exercise the Option by bequest or inheritance, at any time within 12
month(s) following the date the Participant’s Continuous Service Status
terminated, but only to the extent the Participant is vested in the Shares
subject to the Option.


(5) Termination for Cause.  In the event of termination of a Participant’s
Continuous Service Status for Cause, any outstanding Option (including any
vested portion thereof) held by such Participant shall immediately terminate in
its entirety upon first notification to the Participant of termination of the
Participant’s Continuous Service Status for Cause.  If a Participant’s
Continuous Service Status is suspended pending an investigation of whether the
Participant’s Continuous Service Status will be terminated for Cause, all the
Participant’s rights under any Option, including the right to exercise the
Option, shall be suspended during the investigation period. Nothing in this
Section 7(d)(ii)(5) shall in any way limit the Company’s right to purchase
unvested Shares issued upon exercise of an Option as set forth in the applicable
Option Agreement.


(6) Tolling Expiration. A Participant’s Option Agreement may also provide that:


a. if the exercise of the Option following the termination of Participant’s
Continuous Service Status (other than upon the Participant’s death or
Disability) would result in liability under Section 16(b), then the Option will
terminate on the earlier of (A) the expiration of the term of the Option set
forth in the Option Agreement, or (B) the tenth (10th) day after the last date
on which such exercise would result in liability under Section 16(b); or
14



--------------------------------------------------------------------------------





b. if the exercise of the Option following the termination of the Participant’s
Continuous Service Status (other than upon the Participant’s death or
Disability) would be prohibited at any time solely because the issuance of
Shares would violate the registration requirements under the Securities Act,
then the Option will terminate on the earlier of (A) the expiration of the term
of the Option or (B) the expiration of a period of thirty (30)-day period after
the termination of the Participant’s Continuous Service Status during which the
exercise of the Option would not be in violation of such registration
requirements.


8. Stock Appreciation Rights


(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted at any time and from time to
time as will be determined by the Administrator, in its sole discretion.


(b) Number of Shares. The Administrator will have complete discretion to
determine the number of Shares subject to any Stock Appreciation Right.


(c) Exercise Price and Other Terms. The per Share exercise price for the Shares
that will determine the amount of the payment to be received upon exercise of a
Stock Appreciation Right as set forth in Section 8(f) will be determined by the
Administrator and will be no less than 100% of the Fair Market Value per Share
on the date of grant. Otherwise, the Administrator, subject to the provisions of
the Plan, will have complete discretion to determine the terms and conditions of
Stock Appreciation Rights granted under the Plan.


(d) Stock Appreciation Right Agreement. Each Stock Appreciation Right will be
evidenced by a Stock Appreciation Right Agreement that will specify the exercise
price, the term of the Stock Appreciation Right, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.


(e) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Stock Appreciation Right Agreement.
Notwithstanding the foregoing, the rules of Section 7(a) relating to the maximum
term and Section 7(d) relating to exercise also will apply to Stock Appreciation
Rights.


(f) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:


i. The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times


ii. The number of Shares with respect to which the Stock Appreciation Right is
exercised.


At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
15



--------------------------------------------------------------------------------



9. Restricted Stock.


(a) Rights to Purchase.  When a right to purchase or receive Restricted Stock is
granted under the Plan, the Company shall advise the recipient in writing of the
terms, conditions and restrictions related to the offer, including the number of
Shares that such person shall be entitled to purchase, the price to be paid, if
any (which shall be as determined by the Administrator, subject to Applicable
Laws, including any applicable securities laws), and the time within which such
person must accept such offer. The permissible consideration for Restricted
Stock shall be determined by the Administrator and shall be the same as is set
forth in Section 7(c)(ii) above with respect to exercise of Options.  The offer
to purchase Shares shall be accepted by execution of a Restricted Stock Purchase
Agreement in the form determined by the Administrator.


(b) Repurchase Option.


i. General.  Unless the Administrator determines otherwise, the Restricted Stock
Purchase Agreement shall grant the Company a repurchase option exercisable upon
the voluntary or involuntary termination of the Participant’s Continuous Service
Status for any reason (including death or Disability) at a purchase price for
Shares equal to the original purchase price paid by the purchaser to the Company
for such Shares and may be paid by cancellation of any indebtedness of the
purchaser to the Company. The repurchase option shall lapse at such rate or
pursuant to such vesting criteria as the Administrator may determine.
ii. Leave of Absence.  The Administrator shall have the discretion to determine
whether and to what extent the lapsing of Company repurchase rights shall be
tolled during any leave of absence; provided, however, that in the absence of
such determination, such lapsing shall be tolled during any leave (unless
otherwise required by Applicable Laws).  Notwithstanding the foregoing, in the
event of military leave, the lapsing of Company repurchase rights shall toll
during any unpaid portion of such leave, provided that, upon a Participant’s
returning from military leave (under conditions that would entitle him or her to
protection upon such return under the Uniform Services Employment and
Reemployment Rights Act), he or she shall be given vesting credit with respect
to Shares purchased pursuant to the Restricted Stock Purchase Agreement to the
same extent as would have applied had the Participant continued to provide
services to the Company (or any Parent, Subsidiary or Affiliate, if applicable)
throughout the leave on the same terms as he or she was providing services
immediately prior to such leave.


(c) Other Provisions.  The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.  In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each Participant.


(d) Rights as a Holder of Shares in the Capital of the Company.  Once the
Restricted Stock is purchased, the Participant shall have the rights equivalent
to those of a holder of shares in the capital of the Company, and shall be a
record holder when his or her purchase and the issuance of the Shares is entered
upon the records of the duly authorized transfer agent of the Company.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Restricted Stock is purchased, except as provided in
Section 15 below.


10. Restricted Stock Units
16



--------------------------------------------------------------------------------





(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units, it will advise the Participant in a
Restricted Stock Unit Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.


(b) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment or service), or any other basis
determined by the Administrator in its discretion.


(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.


(d) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Restricted Stock Unit Agreement. The Administrator, in its
sole discretion, may settle earned Restricted Stock Units in cash, Shares, or a
combination of both.


(e) Cancellation. On the date set forth in the Restricted Stock Unit Agreement,
all unearned Restricted Stock Units will be reacquired by the Company.


(f) Leave of Absence. The Administrator shall have the discretion to determine
whether and to what extent the vesting of Restricted Stock Units shall be tolled
during any leave of absence; provided, however, that in the absence of such
determination, such vesting shall be tolled during any leave (unless otherwise
required by Applicable Laws). Notwithstanding the foregoing, in the event of
military leave, the vesting of Restricted Stock Units shall toll during any
unpaid portion of such leave, provided that, upon a Participant’s returning from
military leave (under conditions that would entitle him or her to protection
upon such return under the Uniform Services Employment and Reemployment Rights
Act), he or she shall be given vesting credit with respect to Restricted Stock
Units to the same extent as would have applied had the Participant continued to
provide services to the Company (or any Parent, Subsidiary or Affiliate, if
applicable) throughout the leave on the same terms as he or she was providing
services immediately prior to such leave.


11. Performance Units and Performance Shares.


(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Employees or Consultants at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant.


(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
17



--------------------------------------------------------------------------------





(c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, Continuing Service Status) in its discretion which, depending on the
extent to which they are met, will determine the number or value of Performance
Units/Shares that will be paid out to the Participant. The time period during
which the performance objectives or other vesting provisions must be met will be
called the “Performance Period.” Each Award of Performance Units/Shares will be
evidenced by a Performance Unit Agreement or Performance Share Agreement, as
applicable, that will specify the Performance Period, and such other terms and
conditions as the Administrator, in its sole discretion, will determine. The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, business unit or individual goals (including, but not
limited to, continued employment or service), applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.


(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.


(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.


(f) Cancellation of Performance Units/Shares. On the date set forth in the
Performance Unit Agreement or Performance Share Agreement, all unearned or
unvested Performance Units/Shares will be reacquired by the Company, and again
will be available for grant under the Plan.


12. Non-Executive Director Limitations. All Awards under the Plan granted to
Non-Executive Directors will be subject to the limitations of the Remuneration
Policy.


13. Taxes.


(a) As a condition of the grant, vesting and exercise of an Award, and prior to
the delivery of Shares or cash pursuant to an Award, the Company will have the
power and right to deduct or withhold, or require Participant (or in the case of
the Participant’s death or a permitted transferee, the person holding or
exercising the Award) to remit to the Company, an amount sufficient to satisfy
U.S. federal, state or local taxes, non-U.S. taxes, or other taxes (including
social security contributions and social security premiums and Participant’s
FICA obligation) required to be withheld with respect to such Award (or exercise
thereof). The Company shall not be required to issue any Shares or other
consideration under the Plan until such obligations are satisfied.


(b) The Administrator may, to the extent permitted under Applicable Laws, permit
a Participant (or in the case of the Participant’s death or a permitted
transferee, the person
18



--------------------------------------------------------------------------------



holding or exercising the Award) to satisfy all or part of his or her tax and
social security contributions and social security premiums,, withholding, or any
other required deductions or payments by (i) paying cash, (ii) electing to have
the Company withhold otherwise deliverable cash or Shares having a fair market
value not in excess of the maximum statutory amount required to be withheld
(including through a Cashless Exercise), or (iii) delivering to the Company
already-owned Shares having a Fair Market Value not in excess of the maximum
statutory amount required to be withheld. Any payment of taxes, social security
contributions and social security premiums by surrendering Shares to the Company
may be subject to restrictions, including, but not limited to, any restrictions
required by rules of the Securities and Exchange Commission.


(c) Awards will be designed and operated in such a manner that they are either
exempt from the application of, or comply with, the requirements of Section 409A
such that the grant, payment, settlement or deferral will not be subject to the
additional tax or interest applicable under Section 409A, except as otherwise
determined in the sole discretion of the Administrator. The Plan and each Award
Agreement under the Plan is intended to meet the requirements of Section 409A
and will be construed and interpreted in accordance with such intent, except as
otherwise determined in the sole discretion of the Administrator. To the extent
that an Award or payment, or the settlement or deferral thereof, is subject to
Section 409A the Award will be granted, paid, settled or deferred in a manner
that will meet the requirements of Section 409A, such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Section 409A. In no event will the Company (or any Parent,
Subsidiary, or Affiliate of the Company, as applicable) reimburse a Participant
for any taxes imposed or other costs incurred as a result of Section 409A.


14. Non-Transferability of Awards.


(a) General.  Unless determined otherwise by the Administrator, Awards may not
be sold, pledged, assigned, hypothecated, transferred or disposed of in any
manner other than by will or by the laws of descent or distribution.  The
designation of a beneficiary by a Participant will not constitute a transfer. 
An Option may be exercised, during the lifetime of the Participant, only by the
Participant. If the Administrator makes an Award transferable, such Award will
contain such additional terms and conditions as the Administrator deems
appropriate.


15. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.


(a) Changes in Capitalization.  Subject to any action required under Applicable
Laws by the holders of shares in the capital of the Company, (i) the numbers and
class of Shares or other shares in the capital of the Company or securities: 
(x) available for future Awards under Section 3 above and (y) covered by each
outstanding Award, (ii) the exercise price per Share of each such outstanding
Option or Stock Appreciation Right, and (iii) any repurchase price per Share
applicable to Shares issued pursuant to any Award, shall, in order to prevent
diminution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, be adjusted by the Administrator in the event of
a stock split, reverse stock split, dividend or other distribution (whether in
the form of cash, Shares, securities, or other property), recapitalization,
reorganization, merger, split-up, spin-off, combination, consolidation,
reclassification of the Shares or subdivision of the Shares or other securities
of the Company, repurchase or exchange of Shares or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Shares. Any such adjustment by the Administrator shall be made in the
Administrator’s sole and absolute discretion and shall be final, binding on the
shares of capital of the Company of any class, or securities convertible into
shares of in the capital of the Company of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an
19



--------------------------------------------------------------------------------



Award.  If, by reason of a transaction described in this Section 15(a) or an
adjustment pursuant to this Section 15(a), a Participant’s Award Agreement or
agreement related to any Shares covered by an Award covers additional or
different shares in the capital of the Company or securities, then such
additional or different shares, and the Award Agreement or agreement related to
the Shares covered by an Award in respect thereof, shall be subject to all of
the terms, conditions and restrictions which were applicable to the Award or
Shares covered by the Award prior to such adjustment.


(b) Dissolution or Liquidation.  In the event of the dissolution or liquidation
of the Company, each Award, to the extent it has not been previously exercised,
will terminate immediately prior to the consummation of such action, unless
otherwise determined by the Administrator. The Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction.


(c) Corporate Transactions.  In the event of a merger of the Company with or
into another corporation or other entity or a Change in Control, each
outstanding Award (vested or unvested) will be treated as the Administrator
determines (subject to the restriction in the following paragraph), which
determination may be made without the consent of any Participant and need not
treat all outstanding Awards (or portion thereof) in an identical manner,
including, without limitation, that each Award be assumed or an equivalent
option or right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation.


If any Award, or any agreement applicable to any Award, provides for accelerated
vesting in connection with any termination of Continuous Service Status that
occurs on or after a Change in Control, and the successor does not agree to
assume the Award, or to substitute an equivalent award or right for the Award,
then any acceleration of vesting that would otherwise occur upon such
termination of Continuous Service Status shall occur immediately prior to, and
contingent upon, the consummation of such Change in Control.


In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise all of his or her outstanding Options and Stock Appreciation
Rights, including Shares as to which such Awards would not otherwise be vested
or exercisable, all restrictions on Restricted Stock, Restricted Stock Units,
Performance Units and Performance Shares will lapse, and, with respect to Awards
with performance-based vesting, all performance goals or other vesting criteria
will be deemed achieved at one hundred percent (100%) of target levels and all
other terms and conditions met, in all cases, unless specifically provided
otherwise under the applicable Award Agreement or other written agreement
between the Participant and the Company or any of its Subsidiaries or Parents,
as applicable. In addition, if an Option or Stock Appreciation Right is not
assumed or substituted in the event of a merger or Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.


For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether shares in the capital of the Company, cash,
or other securities or property) received in the Change in Control by holders of
Ordinary Shares for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely ordinary shares of the successor
20



--------------------------------------------------------------------------------



corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely ordinary shares of the successor corporation
or its Parent equal in fair market value to the per share consideration received
by holders of Ordinary Shares in the Change in Control.


Notwithstanding anything in this Section 15(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.


(d) Non-Executive Director Awards. With respect to Awards granted to an
Non-Executive Director, in the event of a Change in Control, then the
Participant will fully vest in and have the right to exercise Options and/or
Stock Appreciation Rights as to all of the Shares underlying such Award,
including those Shares which would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, unless specifically
provided otherwise under the applicable Award Agreement, a Company policy
applicable to the Participant, or other written agreement between the
Participant and the Company, all performance goals or other vesting criteria
will be deemed achieved at one hundred percent (100%) of target levels and all
other terms and conditions met.


16. Time of Granting Awards.  The date of grant of an Award shall, for all
purposes, be the date on which the Board makes the determination granting such
Award, or such other date as is determined by the Administrator.


17. Amendment and Termination of the Plan.  The Board may at any time amend or
terminate the Plan, but no amendment or termination shall be made that would
materially and adversely affect the rights of any Participant under any
outstanding Award, without his or her consent.  In addition, to the extent
necessary and desirable to comply with Applicable Laws, the Company shall obtain
the approval of holders of shares in the capital of the Company with respect to
any Plan amendment in such a manner and to such a degree as required. 


18. Conditions Upon Issuance of Shares.  Notwithstanding any other provision of
the Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel.  As a condition to the exercise
of any Option or Stock Appreciation Right or purchase or receipt of any
Restricted Stock or Restricted Stock Units, the Company may require the person
exercising, purchasing or receiving the applicable Award to represent and
warrant at the time of any such exercise, purchase or receipt that the Shares
subject to the Award are being exercised, purchased or received only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
advisable or required by Applicable Laws.  Shares issued in connection with an
Award prior to the date, if ever, on which the Ordinary Shares becomes a Listed
Security shall be subject to a right of first refusal in favor of the Company
pursuant to which the Participant will be required to offer Shares to the
Company before selling or transferring them to any third party on such terms and
subject to such conditions as is reflected in the applicable Award Agreement.


21



--------------------------------------------------------------------------------



19. Beneficiaries.  Participant may designate one or more beneficiaries with
respect to an Award by timely filing the prescribed form with the Company.  A
beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Participant’s death.  Except as otherwise
provided in an Award Agreement, if no beneficiary was designated or if no
designated beneficiary survives the Participant, then after a Participant’s
death any vested Award(s) shall be transferred or distributed to the
Participant’s estate or to any person who has the right to acquire the Award by
bequest or inheritance.


20. Approval of Holders of Shares in the Capital of the Company.  If required by
Applicable Laws, continuance of the Plan shall be subject to approval by the
holders of shares in the capital of the Company at the general meeting of the
Company within 12 months before or after the date the Plan is adopted or, to the
extent required by Applicable Laws, any date the Plan is amended.  Such approval
shall be obtained in the manner and to the degree required under Applicable
Laws.


21. Addenda.  The Administrator may approve such addenda to the Plan as it may
consider necessary or appropriate for the purpose of granting Awards to
Employees or Consultants, which Awards may contain such terms and conditions as
the Administrator deems necessary or appropriate to accommodate differences in
local law, tax policy or custom, which may deviate from the terms and conditions
set forth in this Plan.  The terms of any such addenda shall supersede the terms
of the Plan to the extent necessary to accommodate such differences but shall
not otherwise affect the terms of the Plan as in effect for any other purpose.


22. Approval of the Holders of Shares in the Capital of the Company. The Plan
will be subject to approval by the holders of the shares in the capital of the
Company at the general meeting of the Company within twelve (12) months after
the date the Plan is adopted by the Board. Such approval of the holders of
shares in the capital of the Company will be obtained in the manner and to the
degree required under Applicable Laws.


23. Clawback. The Administrator may specify in an Award Agreement that the
Participant’s rights, payments, and/or benefits with respect to an Award will be
subject to reduction, cancellation, reacquisition, and/or recoupment upon the
occurrence of certain specified events, in addition to any applicable vesting,
performance or other conditions and restrictions of an Award. Notwithstanding
any provisions to the contrary under this Plan, an Award granted under the Plan
shall be subject to the Company’s clawback policy (if any) as may be established
and/or amended from time to time. The Board may require a Participant to cancel
or return to and/or reimburse the Company all or a portion of the Award and/or
Shares issued under the Award, any amounts paid under the Award, and any
payments or proceeds paid or provided upon disposition of the Shares issued
under the Award, pursuant to the terms of such Company policy or as necessary or
appropriate to comply with Applicable Laws.




22




--------------------------------------------------------------------------------



ADDENDUM A
AMENDED AND RESTATED 2012 STOCK OPTION PLAN
UK COMPANY SHARE OPTION PLAN (THE “PLAN”)
ADOPTED BY THE BOARD OF ELASTIC N.V ON SEPTEMBER 18, 2018


(A) This Plan forms part of the Elastic N.V. Amended and Restated 2012 Stock
Option Plan including, without limitation Section 3 (Stock Subject to the Plan).


(B) The purpose of this scheme is to provide benefits to employees and directors
in the form of share options, in accordance with Schedule 4 of the Income Tax
(Earnings and Pensions) Act 2003.


(C) In this Plan the words and expressions defined herein shall have the same
meaning when used in the Plan and the provisions of the Elastic N.V. Amended and
Restated 2012 Stock Option Plan shall apply to the provisions of the Plan except
where expressly varied herein.


(D) Notwithstanding anything in the Plan or any Option Agreement, no variation
may be made to the terms of an outstanding Option other than as follows:
(i) any variation to the Exercise Price must be carried out in accordance with
paragraph 22 of Schedule 4;
(ii) any variation to the number or description of shares subject to the Option
must be carried out in accordance with paragraph 22 of Schedule 4 or with the
prior written consent of the relevant UK Participant;
(iii) any variation to the restrictions applicable to shares subject to Option
must be carried out in accordance with paragraph 22 of Schedule 4 or as a result
of amendments to such restrictions generally approved by the Company’s
shareholders;
(iv) any variation to the times at which the Option may be exercised, in whole
or in part, must be carried out in accordance with paragraph 22 of Schedule 4 or
with the prior written consent of the relevant UK Participant;
(v) any variation to the circumstances under which the Option will lapse must be
carried out in accordance with paragraph 22 of Schedule 4 or with the prior
written consent of the relevant UK Participant;


(E) The mechanisms described in paragraph (D) above in connection with certain
changes to the terms of outstanding Options must be applied in a way that is
fair and reasonable.


(F) Notwithstanding anything in the Plan or any Option Agreement, no variations
whatsoever may be made to any outstanding Options where this would result in the
requirements of the paragraphs of Schedule 4 to the Act no longer being met.


(G) Restricted Stock may not be provided under the Plan. All provisions relating
to Restricted Stock in the Elastic N.V. Amended and Restated 2012 Stock Option
Plan shall not apply to the Plan.


(H) For the purposes of the Plan, the following terms shall have the following
meanings:

"Act"
the Income Tax (Earnings and Pensions) Act 2003;
"Appropriate Period"
the relevant period as specified in paragraph 26(3) of Schedule 4;


"Associated Company"
an associated company of the Company within the meaning that expression bears in
paragraph 35 of Schedule 4;






--------------------------------------------------------------------------------




“Control”
the meaning given by section 719 of the Act;


“Date of Grant”
the date on which an Option is, was or is to be granted under the Plan;


“Eligible Employee”any individual who at the Date of Grant is a director (who is
required to work at least 25 hours a week exclusive of meal breaks) or an
employee of a Participating Company;"Exercise Price"
the price per Share, as determined by the Administrator, at which an Eligible
Employee may acquire Shares upon the exercise of an Option being not less than
the Market Value of a Share:


(1) subject to (2) below, on the day the Date of Grant; or


(2) if the Administrator so determines, at such earlier time or times as the
Administrator may determine (with previous agreement in writing of HMRC);


but subject to any adjustment pursuant to Section 12(a) as applied in this Plan;


“HMRC”
HM Revenue & Customs;


"Individual Approved Limit”


the limit specified from time to time in paragraph 6 of Schedule 4;"London Stock
Exchange”
the London Stock Exchange plc or any successor company or body carrying on the
business of the London Stock Exchange plc;


"Market Value"
in relation to a Share on any day:


(1) if so long as the Shares are traded on NASDAQ, its last reported sale price
and agreed for the purposes of this Plan with the Shares & Assets Valuation of
HMRC on or before that day; or


(2) if and so long as the Shares are listed on the London Stock Exchange or the
New York Stock Exchange, its middle market quotation; or


(3) subject to (1) and (2) above, its market value, determined in accordance
with Part 8 of the Taxation and Chargeable Gains Act 1992 and agreed for the
purposes of this Plan with the Shares & Assets Valuation of HMRC on or before
that day;


"Option"
the right to acquire Shares granted in accordance with and subject to the rules
of the Plan;



2



--------------------------------------------------------------------------------



"Ordinary Share Capital"


the meaning given in section 989 Income Tax Act 2007;


"Original Market Value"
in relation to any Share to be taken into account for the purposes of the limit
in Section 4(c)(iii) as applied in this Plan, its Market Value as determined for
the purposes of the relevant grant of options;


"Participating Company"
(1)  the Company; and


(2) any other company which is under the Control of the Company or is a
Subsidiary of the Company;


“Plan”


this UK Company Share Option Plan;


“Schedule 4”
Schedule 4 to the Act;


"Share"
a share of the Company's Ordinary Share Capital which complies with the
conditions set forth in Part 4 of Schedule 4;


"Subsidiary"
the meaning given by Section 1159 of the Companies Act 2006;


“UK Participant”
a director or employee, or former director or employee, to whom an Option under
this Plan has been granted or (where the context so admits or requires) the
personal representatives of any such person.



(I) Options under this Plan may only be granted to Eligible Employees.


(J) For the purposes of this Plan the following Sections of the Plan shall be
amended, modified or deleted as follows:
1. Section 4(b)(i) shall not apply to this Plan.


2. Section 4(b)(iii) shall not apply to this Plan and shall be replaced by the
following:
“to determine the number of Shares to be covered by each Option provided that
any Option granted to an Eligible Employee shall be limited to take effect so
that immediately following such grant the aggregate Original Market Value of all
Shares over which he or she has been granted option rights under the Plan or any
other share option plan approved under Schedule 4 adopted by the Company or an
Associated Company, shall not exceed or further exceed the Individual Approved
Option Limit;”


3. Section 4(b)(v)shall not apply to this Plan and shall be replaced by the
following:
“to determine the terms and conditions, not inconsistent with the terms of the
Plan, if any Option granted hereunder, which terms and conditions include but
are not limited to the time or times when Options vest and/or be exercised
(which may be based on performance criteria) provided any such terms and
conditions are objective and are stated in writing at the Date of Grant.”


4. Section 4(b)(vii) shall not apply to this Plan.


3



--------------------------------------------------------------------------------



5. Section 4(b)(viii) shall not apply to this Plan.


6. Section 4(b)(ix) shall not apply to this Plan.


7. Section 5(a) shall not apply to this Plan and shall be replaced by the
following:
“Options may only be granted to Eligible Employees.”


8. Section 5(b) shall not apply to this Plan.


9. Section 7(b) shall not apply to this Plan.


10. Section 7(c)(i) shall not apply to this Plan and shall be replaced by the
following:


“The per Share exercise price for the Shares to be issued pursuant to the
exercise of an Option shall be determined by the Administrator and set forth in
the Option Agreement, but shall not be less than the Market Value of a Share on
the Date of Grant or, if the Administrator so determines, at such earlier time
or times as the Administrator may determine (with the prior agreement in writing
of HMRC).”


11. Section 7(c)(ii) shall not apply to this Plan and shall be replaced by the
following:


“The consideration to be paid for the Shares to be issued upon the exercise of
an Option, including the method of payment, shall be determined by the
Administrator and may consist entirely of (1) cash; (2) check or (3) such other
consideration and method of payment that does not affect the approved status
under Schedule 4 of the Option.”


12. Section 7(d)(i)(2) shall not apply to this Plan.


13. Section 7(d)(i)(3) shall not apply to this Plan and shall be replaced by the
following:


“Minimum Exercise Requirements. An Option may not be exercised for a fraction of
a Share. The Administrator may require that an Option be exercised as to a
minimum number of Shares, provided that such requirement is set forth in the
applicable Option Agreement and does not prevent a UK Participant from
exercising the full number of Shares as to which the Option is exercisable from
time to time”.


14. Section 7(d)(i)(4) shall apply to this Plan but with the addition of the
following:
        “Shares delivered to a UK Participant pursuant to the Plan will rank
pari passu in all respects with Shares then in issue.”


15. Section 7(d)(ii) shall apply to this Plan but shall not enable the
Administrator to waive or modify provisions regarding termination of Continuous
Service Status in relation to an Option which has been granted.


16. Section 7(d)(ii)(3) shall apply to this Plan but modified such that the
reference to “12 month(s)” shall be replaced with “6 months”.


17. Section 7(d)(ii)(4) shall apply to this Plan but modified such that Options
may only be exercised by the UK Participant’s personal representatives.


18. Section 7(d)(iii)(6) shall not apply to this Plan.
4



--------------------------------------------------------------------------------





19. Section 8 to 11 shall not apply to this Plan.


20. Section 14(a) shall not apply to this Plan and shall be replaced by the
following:


“General. Options may not be sold, pledged, assigned, hypothecated, transferred
or disposed of in any manner. This Section shall not prevent the personal
representatives of a deceased UK Participant from exercising the Option in
accordance with the Plan and applicable Option Agreement(s)”.


21. Section 15(a) shall apply to this Plan provided that any variation or
variations made in accordance with that Section must secure:
(A) that the total market value of the Shares which may be acquired by the
exercise of an Option is immediately after the variation or variations
substantially the same as what it was immediately before the variation or
variations; and
(B) that the total price at which Shares may be acquired on the Exercise of an
Option is immediately after the variation or variations substantially the same
as what it was immediately before the variation or variations.


22. Section 15(b) shall apply to this Plan but with the words “unless otherwise
determined by the Administrator” replaced with the following:
“unless otherwise determined by the Administrator acting fairly and reasonably”.


23. Section 15(c) shall not apply to this Plan and shall be replaced by the
following:


“Certain Corporate Transactions.


(i) If as a result of a Corporate Transaction that falls with paragraph 25A of
Schedule 4 and the Option is exercisable, then it may, if the Administrator so
determines, be exercisable by virtue of this provision during such period as the
Administrator may determine provided such period does not exceed any of the
periods (as relevant) permitted under paragraph 25A of Schedule 4. In exercising
its discretion, the Administrator shall act fairly and reasonably.


“Approved rollover of Options.
(ii)  If as a result of a Corporation Transaction that falls within paragraph
26(2) of Schedule 4, a company (the “Acquiring Company”) obtains Control of the
Company any UK Participant may at any time within the Appropriate Period, by
agreement with the Acquiring Company, release any Option which has not lapsed
(the “Old Option”) in consideration for the grant to him of an option (the “New
Option”) which (for the purposes of paragraph 27 of Schedule 4) is equivalent to
the Old Option but relates to Shares in a different company (whether the
Acquiring Company itself or some other company falling within paragraph 16(b) or
16(c) of Schedule 4).
(iii) The New Option shall not be regarded for the purposes of Section 13(d)(i)
(as applied to this Plan) unless the conditions set out in paragraph 27(4) of
Schedule 4 are satisfied, but so that the provisions of the Plan shall for this
purpose be construed as if (A) the New Option were an Option granted under the
Plan at the same time as the Old Option; and (B) except for the definitions of
“Participating Company” and “Subsidiary”, the reference to “Elastic N.V.” in the
definition of
5



--------------------------------------------------------------------------------



the Company in Section 2 of the Plan were a reference to the different company
mentioned in Section 13(d)(i) of the Plan (as applied to this Plan).”


24. Section 15(d) shall not apply to this Plan.


24. Section 19 shall not apply to this Plan.




6




--------------------------------------------------------------------------------



ADDENDUM B
Israeli Addendum
Adopted by the Compensation Committee of the Board of Directors of Elastic N.V.
on April 28, 2020
to


ELASTIC N.V.


Amended and Restated 2012 Stock Option Plan




This Israeli Addendum (the “Addendum”) to the Amended and Restated 2012 Stock
Option Plan (as amended from time to time, the “Plan”) of Elastic N.V. (the
“Company”) shall apply only to persons who are, or are deemed to be, residents
of the State of Israel for Israeli tax purposes (“Israeli Tax Residents”).


1. GENERAL
1.1. Unless otherwise defined in this Addendum, capitalized terms contained
herein shall have the same meanings given to them in the Plan.
1.2. The Administrator in its discretion, may grant Awards to eligible
Participants and shall determine whether Awards granted under the Plan to
Israeli Tax Residents are intended to be 102 Awards or 3(i) Awards. Each Award
granted to an Israeli Tax Resident shall be evidenced by an Award Agreement,
which shall expressly identify the Award type, and be in such form and contain
such provisions, as the Administrator shall from time to time deem appropriate.
1.3. The Plan shall apply to any Awards granted pursuant to this Addendum,
provided, that the provisions of this Addendum shall supersede and govern in the
case of any inconsistency or conflict, either explicit or implied, arising
between the provisions of this Addendum and the Plan.
2. DEFINITIONS.
2.1. “3(i) Award” means any Award granted to any Participant who is not an
Employee pursuant to Section 3(i) of the Ordinance.
2.2. “102 Award” means any Award intended to qualify (as set forth in the
applicable Award Agreement) and which qualifies under Section 102, provided it
is settled only in Shares.
2.3. “102 Capital Gain Track Award” means any 102 Award granted to an Employee
pursuant to Section 102(b)(2) or (3) (as applicable) of the Ordinance under the
capital gain track.
2.4. “102 Non-Trustee Award” means any Award granted to an Employee pursuant to
Section 102(c) of the Ordinance without a Trustee.
2.5. “102 Ordinary Income Track Award” means any 102 Award granted to an
Employee pursuant to Section 102(b)(1) of the Ordinance under the ordinary
income track.
2.6.  “102 Trustee Awards” means, collectively, 102 Capital Gain Track Awards
and 102 Ordinary Income Track Awards.
2.7.  “Award” means any award of an Option or Restricted Stock Units under the
Plan.



--------------------------------------------------------------------------------



2.8.  “Controlling Shareholder” has the meaning set forth in Section 32(9) of
the Ordinance.
2.9. “Election” has the meaning set forth in Section ‎3.2 of this Addendum.
2.10. “Employee” means an “employee” within the meaning of Section 102(a) of the
Ordinance (which as of the date of the adoption of this Addendum means (i) an
individual employed by an Employer, and (ii) an individual who is serving and is
engaged personally (and not through an entity) as an “office holder” by an
Employer, excluding any Controlling Shareholder), provided such Employee also
satisfies the eligibility requirements under the Plan.
2.11. “Employer” means, for purpose of a 102 Trustee Award, an Affiliate,
Subsidiary or Parent which is an “employing company” within the meaning and
subject to the conditions of Section 102(a) of the Ordinance.
2.12. “ITA” means the Israel Tax Authority.
2.13.  “Ordinance” means the Israeli Income Tax Ordinance (New Version), 1961,
including the Rules and any other regulations, rules, orders or procedures
promulgated thereunder, as may be amended or replaced from time to time.
2.14. “Required Holding Period” has the meaning set forth in Section ‎3.5.1 of
this Addendum.
2.15. “Rules” means the Income Tax Rules (Tax Benefits in Stock Issuance to
Employees) 5763-2003.
2.16. “Section 102” means Section 102 of the Ordinance.
2.17.  “Trust Agreement” means the agreement to be signed between the Company,
an Employer and the Trustee for the purposes of Section 102.
2.18. “Trustee” means the trustee appointed by the Administrator and approved by
the ITA to hold certain Awards granted to Israeli Tax Residents and the Shares
issued pursuant to such Awards.
2.19. “Withholding Obligations” as defined in Section ‎5.5 below.
3. 102 AWARDS
3.1. Tracks. Awards granted pursuant to this Section ‎3 are intended to be
granted as either 102 Capital Gain Track Awards or 102 Ordinary Income Track
Awards. 102 Trustee Awards shall be granted subject to the special terms and
conditions contained in this Section ‎3 and the general terms and conditions of
the Plan and applicable Award Agreement, except to the extent such provisions of
the Plan and applicable Award Agreement conflict with the tax laws or
regulations applicable to the Israeli Tax Residents.
3.2. Election of Track. Subject to Applicable Laws, the Company may grant only
one type of 102 Trustee Award at any given time to all Employees who are to be
granted 102 Trustee Awards pursuant to this Addendum, and shall file an election
with the ITA regarding the type of 102 Trustee Award it elects to grant before
the date of grant of any 102 Trustee Award (the “Election”). Such Election shall
also apply to any other securities received by any Employee as a result of
holding the 102 Trustee Awards. The Company may change the type of 102 Trustee
Award that it elects to grant only after the expiration of at least 12 months
from the end of the year in which the first grant was made in accordance with
the Election that was in effect at the time of such grant, or as otherwise
provided by Applicable Laws. The Election shall not prevent the Company from
granting 102 Non-Trustee Awards.
3.3. Eligibility for Awards. Subject to Applicable Laws, 102 Awards may be
granted only to Employees. 102 Awards may be granted either with a Trustee or
without a Trustee.
3.4. 102 Award Grant Date.
2



--------------------------------------------------------------------------------



3.4.1. Each 102 Award will be deemed granted on the date determined by the
Administrator, subject to the provisions of the Plan, provided that (i) the
Employee signs all documents required by the Company or pursuant to Applicable
Laws, and (ii) with respect to any 102 Trustee Award, the Company provides all
applicable documents to the Trustee in accordance with the guidelines published
by the ITA.
3.4.2. Unless otherwise permitted by the Ordinance, any grants of 102 Trustee
Awards that are made on or after the date of the adoption of the Plan and this
Addendum or an amendment to the Plan or this Addendum, as the case may be, that
may become effective only at the expiration of thirty (30) days after the filing
of the Plan and this Addendum or any amendment thereof (as the case may be) with
the ITA in accordance with the Ordinance shall be conditional upon the
expiration of such 30-day period, and such condition shall be read and is
incorporated by reference into any corporate resolutions approving such grants
and into any Award Agreement evidencing such grants (whether or not explicitly
referring to such condition), and the date of grant shall be at the expiration
of such 30-day period, whether or not the date of grant indicated therein
corresponds with this Section. In the case of any contradiction, this provision
and the date of grant determined pursuant hereto shall supersede and be deemed
to amend any date of grant indicated in any corporate resolution or Award
Agreement.
3.5. 102 Trustee Awards.
3.5.1. Each 102 Trustee Award, each Ordinary Share issued pursuant to any 102
Trustee Award and any rights granted thereunder, shall be allocated or issued to
and registered in the name of the Trustee and shall be held in trust or
controlled by the Trustee for the benefit of the Participant for the requisite
period prescribed by the Ordinance (the “Required Holding Period”). In the event
that the requirements under Section 102 to qualify an Award as a 102 Trustee
Award are not met, then the Award may be treated as a 102 Non-Trustee Award or
3(i) Award (as determined by the Company in its discretion), all in accordance
with the provisions of the Ordinance. After the expiration of the Required
Holding Period, the Trustee may release such 102 Trustee Awards and any Shares
issued pursuant to such 102 Trustee Awards, provided that (i) the Trustee has
received an acknowledgment from the ITA that the Participant has paid any
applicable taxes due pursuant to the Ordinance, or (ii) the Trustee and/or the
Company and/or the Employer withhold(s) all applicable taxes and compulsory
payments due pursuant to the Ordinance arising from the 102 Trustee Awards
and/or any Shares issued upon exercise or (if applicable) vesting of such 102
Trustee Awards. The Trustee shall not release any 102 Trustee Awards or Shares
issued upon exercise or (if applicable) vesting thereof prior to the payment in
full of the Participant’s tax and compulsory payments arising from such 102
Trustee Awards and/or Shares or the withholding referred to in (ii) above.
3.5.2. Each 102 Trustee Award shall be subject to the relevant terms of the
Ordinance, the Rules and any determinations, rulings or approvals issued by the
ITA, which shall be deemed an integral part of the 102 Trustee Awards and shall
prevail over any term contained in the Plan, this Addendum or the applicable
Award Agreement that is not consistent therewith. Any provision of the
Ordinance, the Rules and any determinations, rulings or approvals by the ITA not
expressly specified in the Plan, this Addendum or the applicable Award Agreement
that are necessary to receive or maintain any tax benefit pursuant to Section
102 shall be binding on the Participant. Any Participant granted a 102 Trustee
Award shall comply with the Ordinance and the terms and conditions of the Trust
Agreement entered into between the Company and the Trustee. The Participant
shall execute any and all documents that the Company, the Employer and/or the
Trustee determine from time to time to be necessary in order to comply with the
Ordinance and the Rules.
3.5.3. During the Required Holding Period, the Participant shall not release
from trust or sell, assign, transfer or give as collateral, the Shares issuable
upon the exercise or (if applicable) vesting of a 102 Trustee Award and/or any
securities issued or distributed with respect thereto, until the expiration of
the Required Holding Period. Notwithstanding the above, if any such sale,
release or other action occurs during the Required Holding Period it may result
in adverse tax consequences to the Participant under Section 102 and the Rules,
which shall apply to and shall be borne solely by such Participant. Subject to
the foregoing, the Trustee may, pursuant to a written request from the
Participant, but subject to the terms of the Plan and this Addendum, release and
transfer such Shares to a designated third party, provided that both of the
following conditions have been fulfilled prior to such release or transfer: (i)
payment has been made to the ITA of all taxes and compulsory payments required
to be paid upon the release and transfer of the Shares, and confirmation of such
payment has been received by the Trustee and the
3



--------------------------------------------------------------------------------



Company, and (ii) the Trustee has received written confirmation from the Company
that all requirements for such release and transfer have been fulfilled
according to the terms of the Company’s corporate documents, any agreement
governing the Shares, the Plan, this Addendum, the applicable Award Agreement
and any Applicable Laws.
3.5.4. If a 102 Trustee Award is exercised or (if applicable) vests, the Shares
issued upon such exercise or (if applicable) vesting shall be issued in the name
of the Trustee for the benefit of the Participant.
3.5.5. Upon or after receipt of a 102 Trustee Award, if required, the
Participant may be required to sign an undertaking to release the Trustee from
any liability with respect to any action or decision duly taken and executed in
good faith by the Trustee in relation to the Plan, this Addendum, or any 102
Trustee Awards granted to such Participant hereunder.
3.6. 102 Non-Trustee Awards. The foregoing provisions of this Section ‎3
relating to 102 Trustee Awards shall not apply with respect to 102 Non-Trustee
Awards, which shall, however, be subject to the relevant provisions of Section
102 and the applicable Rules. The Administrator may determine, at its
discretion, that 102 Non-Trustee Awards, the Shares issuable upon the exercise
or (if applicable) vesting of a 102 Non-Trustee Award and/or any securities
issued or distributed with respect thereto, shall be allocated or issued to the
Trustee, who shall hold such 102 Non-Trustee Award and all accrued rights
thereon (if any) in trust for the benefit of the Participant and/or the Company,
as the case may be, until the full payment of tax arising from the 102
Non-Trustee Awards, the Shares issuable upon the exercise or (if applicable)
vesting of a 102 Non-Trustee Award and/or any securities issued or distributed
with respect thereto. The Company, without limitation, may require the
Participant to provide the Company with a guarantee or other security, to the
satisfaction of each of the Trustee and the Company, with respect to the
Participant’s tax obligations.
3.7. Written Participant Undertaking. With respect to any 102 Trustee Award, as
required by Section 102 and the Rules, by virtue of the receipt of such Award,
the Participant is deemed to have provided, undertaken and confirmed the
following written undertaking (and such undertaking is deemed incorporated into
any documents signed by the Participant in connection with the grant of such 102
Trustee Award), and which undertaking shall be deemed to apply and relate to all
102 Trustee Awards granted to the Participant, whether under the Plan and this
Addendum or other plans maintained by the Company, and whether prior to or after
the date hereof:
3.7.1. The Participant shall comply with all terms and conditions set forth in
Section 102 with regard to the “Capital Gain Track” or the “Ordinary Income
Track”, as applicable, and the applicable rules and regulations promulgated
thereunder, as amended from time to time;
3.7.2. The Participant is familiar with, and understands the provisions of,
Section 102 in general, and the tax arrangement under the “Capital Gain Track”
or the “Ordinary Income Track” in particular, and its tax consequences; the
Participant agrees that the 102 Trustee Awards and Shares that may be issued
upon exercise or (if applicable) vesting of the 102 Trustee Awards (or otherwise
in relation to the Awards), will be held by a Trustee appointed pursuant to
Section 102 for at least the duration of the "Holding Period" (as such term is
defined in Section 102) under the "Capital Gain Track" or the “Ordinary Income
Track”, as applicable. The Participant understands that any release of such 102
Trustee Awards or Shares from trust, or any sale of the Shares prior to the
termination of the Holding Period, as defined above, will result in taxation at
the marginal tax rate, in addition to deductions of appropriate social security,
health tax contributions or other compulsory payments; and
3.7.3. The Participant agrees to the Trust Agreement signed between the Company,
the Employer and the Trustee appointed pursuant to Section 102.
4. 3(i) AWARDS
4.1. Awards granted pursuant to this Section ‎4 are intended to constitute 3(i)
Awards and shall be granted subject to the general terms and conditions of the
Plan, and applicable Award Agreement, except to the extent such provisions of
the Plan and applicable Award Agreement conflict with the tax laws or
regulations
4



--------------------------------------------------------------------------------



applicable to Israeli Tax Residents. In the event of any inconsistency or
contradictions between the provisions of this Section ‎4 and the other terms of
the Plan, this Section ‎4 shall prevail.
4.2. To the extent required by the Ordinance or the ITA or otherwise deemed by
the Administrator to be advisable, the 3(i) Awards and/or any shares or other
securities issued or distributed with respect thereto granted pursuant to this
Plan shall be issued to a Trustee nominated by the Administrator in accordance
with the provisions of the Ordinance or the terms of a trustee agreement, as
applicable. In such event, the Trustee shall hold such Awards and/or other
securities issued or distributed with respect thereto in trust, until exercised
or (if applicable) vested by the Participant and the full payment of tax arising
therefrom, pursuant to the Company’s instructions from time to time as set forth
in a trust agreement, which will have been entered into between the Company and
the Trustee. If determined by the Administrator in its discretion, and subject
to such trustee agreement, the Trustee will also hold the shares issuable upon
exercise or (if applicable) vesting of the 3(i) Awards, as long as they are held
by the Participant. If determined by the Board or the Committee, and subject to
such trust agreement, the Trustee shall be responsible for withholding any taxes
to which a Participant may become liable upon issuance of Shares, whether due to
the exercise or (if applicable) vesting of Awards.
5. AGREEMENT REGARDING TAXES; DISCLAIMER
5.1. If the Company shall so require, as a condition of exercise or (if
applicable) vesting of an Award or the release of Shares by the Trustee, a
Participant shall agree that, no later than the date of such occurrence, the
Participant will pay to the Company (or the Trustee, as applicable) or make
arrangements satisfactory to the Company and the Trustee (if applicable)
regarding payment of any applicable taxes and compulsory payments of any kind
required by Applicable Laws to be withheld or paid.
5.2. TAX LIABILITY. ALL TAX CONSEQUENCES UNDER ANY APPLICABLE LAW WHICH MAY
ARISE FROM THE GRANT OF ANY AWARDS OR THE EXERCISE OR (IF APPLICABLE) VESTING
THEREOF, THE SALE OR DISPOSITION OF ANY SHARES GRANTED HEREUNDER OR ISSUED UPON
EXERCISE OR (IF APPLICABLE) VESTING OF ANY AWARD, THE ASSUMPTION, SUBSTITUTION,
CANCELLATION OR PAYMENT IN LIEU OF AWARDS OR FROM ANY OTHER ACTION IN CONNECTION
WITH THE FOREGOING (INCLUDING WITHOUT LIMITATION ANY TAXES AND COMPULSORY
PAYMENTS, SUCH AS SOCIAL SECURITY OR HEALTH TAX PAYABLE BY THE PARTICIPANT OR
THE COMPANY IN CONNECTION THEREWITH) SHALL BE BORNE AND PAID SOLELY BY THE
PARTICIPANT, AND THE PARTICIPANT SHALL INDEMNIFY THE COMPANY, ITS PARENT,
SUBSIDIARIES AND AFFILIATES (INCLUDING THE EMPLOYER) AND THE TRUSTEE, AND SHALL
HOLD THEM HARMLESS AGAINST AND FROM ANY LIABILITY FOR ANY SUCH TAX OR PAYMENT OR
ANY PENALTY, INTEREST OR INDEXATION THEREON. EACH PARTICIPANT AGREES TO, AND
UNDERTAKES TO COMPLY WITH, ANY RULING, SETTLEMENT, CLOSING AGREEMENT OR OTHER
SIMILAR AGREEMENT OR ARRANGEMENT WITH ANY TAX AUTHORITY IN CONNECTION WITH THE
FOREGOING WHICH IS APPROVED BY THE COMPANY.
5.3. NO TAX ADVICE. THE PARTICIPANT IS ADVISED TO CONSULT WITH A TAX ADVISOR
WITH RESPECT TO THE TAX CONSEQUENCES OF RECEIVING, EXERCISING, VESTING OR
DISPOSING OF AWARDS HEREUNDER. THE COMPANY DOES NOT ASSUME ANY RESPONSIBILITY TO
ADVISE THE PARTICIPANT ON SUCH MATTERS, WHICH SHALL REMAIN SOLELY THE
RESPONSIBILITY OF THE PARTICIPANT.
5.4. TAX TREATMENT. THE COMPANY AND ITS PARENT, SUBSIDIARIES AND AFFILIATES
(INCLUDING THE EMPLOYER) DOES NOT UNDERTAKE OR ASSUME ANY LIABILITY OR
RESPONSIBILITY TO THE EFFECT THAT ANY AWARD SHALL QUALIFY WITH ANY PARTICULAR
TAX REGIME OR RULES APPLYING TO PARTICULAR TAX TREATMENT, OR BENEFIT FROM ANY
PARTICULAR TAX TREATMENT OR TAX ADVANTAGE OF ANY TYPE AND THE COMPANY AND ITS
PARENT, SUBSIDIARIES AND AFFILIATES (INCLUDING THE EMPLOYER) SHALL BEAR NO
LIABILITY IN CONNECTION WITH THE MANNER IN WHICH ANY AWARD IS EVENTUALLY TREATED
FOR TAX PURPOSES, REGARDLESS OF WHETHER THE AWARD WAS GRANTED OR WAS INTENDED
5



--------------------------------------------------------------------------------



TO QUALIFY UNDER ANY PARTICULAR TAX REGIME OR TREATMENT. THIS PROVISION SHALL
SUPERSEDE ANY DESIGNATION OF AWARDS OR TAX QUALIFICATION INDICATED IN ANY
CORPORATE RESOLUTION OR AWARD AGREEMENT, WHICH SHALL AT ALL TIMES BE SUBJECT TO
THE REQUIREMENTS OF APPLICABLE LAWS. THE COMPANY AND ITS PARENT, SUBSIDIARIES
AND AFFILIATES (INCLUDING THE EMPLOYER) DO NOT UNDERTAKE AND SHALL NOT BE
REQUIRED TO TAKE ANY ACTION IN ORDER TO QUALIFY ANY AWARD WITH THE REQUIREMENTS
OF ANY PARTICULAR TAX TREATMENT AND NO INDICATION IN ANY DOCUMENT TO THE EFFECT
THAT ANY AWARD IS INTENDED TO QUALIFY FOR ANY TAX TREATMENT SHALL IMPLY SUCH AN
UNDERTAKING. NO ASSURANCE IS MADE BY THE COMPANY, ANY OF ITS PARENT,
SUBSIDIARIES OR AFFILIATES (INCLUDING THE EMPLOYER) THAT ANY PARTICULAR TAX
TREATMENT ON THE DATE OF GRANT WILL CONTINUE TO EXIST OR THAT THE AWARD WILL
QUALIFY AT THE TIME OF VESTING, EXERCISE OR DISPOSITION THEREOF WITH ANY
PARTICULAR TAX TREATMENT. THE COMPANY AND ITS PARENT, SUBSIDIARIES AND
AFFILIATES (INCLUDING THE EMPLOYER) SHALL NOT HAVE ANY LIABILITY OR OBLIGATION
OF ANY NATURE IN THE EVENT THAT AN AWARD DOES NOT QUALIFY FOR ANY PARTICULAR TAX
TREATMENT, REGARDLESS WHETHER THE COMPANY OR ITS PARENT, SUBSIDIARIES OR
AFFILIATES (INCLUDING THE EMPLOYER) COULD HAVE TAKEN ANY ACTION TO CAUSE SUCH
QUALIFICATION TO BE MET AND SUCH QUALIFICATION REMAINS AT ALL TIMES AND UNDER
ALL CIRCUMSTANCES AT THE RISK OF THE PARTICIPANT. THE COMPANY AND ITS PARENT,
SUBSIDIARIES AND AFFILIATES (INCLUDING THE EMPLOYER) DO NOT UNDERTAKE OR ASSUME
ANY LIABILITY TO CONTEST A DETERMINATION OR INTERPRETATION (WHETHER WRITTEN OR
UNWRITTEN) OF ANY TAX AUTHORITY, INCLUDING IN RESPECT OF THE QUALIFICATION UNDER
ANY PARTICULAR TAX REGIME OR RULES APPLYING TO PARTICULAR TAX TREATMENT. IF THE
AWARDS DO NOT QUALIFY UNDER ANY PARTICULAR TAX TREATMENT IT COULD RESULT IN
ADVERSE TAX CONSEQUENCES TO THE PARTICIPANT.
5.5. The Company or its Parents, Subsidiaries and Affiliates (including the
Employer) may take such action as they may deem necessary or appropriate, in
their discretion, for the purpose of or in connection with withholding of any
taxes and compulsory payments which the Trustee, the Company or any Parent,
Subsidiary or Affiliate (including the Employer) is required by any Applicable
Laws to withhold in connection with any Awards, including, without limitations,
any income tax, social benefits, social insurance, health tax, pension, payroll
tax, fringe benefits, excise tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and applicable by law to
the Participant (collectively, “Withholding Obligations”). Such actions may
include, without limitation, (i) requiring Participants to remit to the Company
or the Employer in cash an amount sufficient to satisfy such Withholding
Obligations and any other taxes and compulsory payments, payable by the Company
or the Employer in connection with the Award or the exercise or (if applicable)
vesting thereof; (ii) subject to Applicable Laws, allowing the Participants to
surrender Shares, in an amount that at such time, reflects a value that the
Administrator determines to be sufficient to satisfy such Withholding
Obligations; (iii) withholding Shares otherwise issuable upon the exercise of an
Award at a value which is determined by the Company to be sufficient to satisfy
such Withholding Obligations; or (iv) any combination of the foregoing. The
Company shall not be obligated to allow the exercise or vesting of any Award by
or on behalf of a Participant until all tax consequences arising therefrom are
resolved in a manner acceptable to the Company.
5.6. Each Participant shall notify the Company in writing promptly and in any
event within ten (10) days after the date on which such Participant first
obtains knowledge of any tax bureau inquiry, audit, assertion, determination,
investigation, or question relating in any manner to the Awards granted or
received hereunder or Shares issued thereunder and shall continuously inform the
Company of any developments, proceedings, discussions and negotiations relating
to such matter, and shall allow the Company and its representatives to
participate in any proceedings and discussions concerning such matters. Upon
request, a Participant shall provide to the Company any information or document
relating to any matter described in the preceding sentence, which the Company,
in its discretion, requires.
5.7. With respect to 102 Non-Trustee Awards, if the Participant ceases to be
employed by the Company or any Parent, Subsidiary or Affiliate (including the
Employer), the Participant shall extend to the
6



--------------------------------------------------------------------------------



Company and/or the Employer a security or guarantee for the payment of taxes due
at the time of sale of Shares, all in accordance with the provisions of Section
102 and the Rules.
6. RIGHTS AND OBLIGATIONS AS A SHAREHOLDER
6.1. In the case of 102 Awards or 3(i) Awards (if such Awards are being held by
a Trustee), the Trustee shall have no rights as a shareholder of the Company
with respect to the Shares covered by such Award until the Trustee becomes the
record holder for such Shares for the Participant’s benefit, and the Participant
shall not be deemed to be a shareholder and shall have no rights as a
shareholder of the Company with respect to the Shares covered by the Award until
the date of the release of such Shares from the Trustee to the Participant and
the transfer of record ownership of such Shares to the Participant (provided
however that the Participant shall be entitled to receive from the Trustee any
cash dividend or distribution made on account of the Shares held by the Trustee
for such Participant’s benefit, subject to any tax withholding and compulsory
payment). No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distribution of other rights
for which the record date is prior to the date on which the Participant or
Trustee (as applicable) becomes the record holder of the Shares covered by an
Award, except as provided in the Plan.
7. GOVERNING LAW
7.1. This Addendum shall be governed by the internal substantive laws, but not
the choice of law rules, of Delaware; provided, however, that the corporate law
aspects of issuance shall be governed by the laws of the Netherlands, and that
any mandatory tax matters arising hereunder shall be governed by applicable
Israeli laws, rules and regulations (as amended).
****






7




--------------------------------------------------------------------------------



ADDENDUM C


FRENCH ADDENDUM
ADOPTED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF ELASTIC N.V.
ON JUNE 1, 2020
to the
ELASTIC N.V.
Amended and Restated 2012 Stock Option Plan


1. Introduction
Elastic N.V. (the “Company”) has established the Amended and Restated 2012 Stock
Option Plan (the “Plan”), as approved by shareholders of the Company on
September 28, 2018 and as may be subsequently amended from time to time, for the
benefit of certain employees and other service providers of the Company or a
Parent, Subsidiary or Affiliate, including employees of a Subsidiary or
Affiliate of which the Company holds directly or indirectly at least 10% of the
share capital (a “French Entity”).
The Plan authorizes the Administrator to grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Units and
Performance Shares. Sections 4(b)(ix) (“Powers of the Administrator”) and
21(“Addenda”) of the Plan authorize the Administrator to approve addenda or to
grant Awards to, or to modify the terms of, any outstanding Award Agreement or
any agreement related to any Shares covered by an Award held by Participants who
are foreign nationals or employed outside of the United States with such terms
and conditions as the Administrator deems necessary or appropriate to
accommodate differences in local law, tax policy or custom which deviate from
the terms and conditions set forth in the Plan to the extent necessary or
appropriate to accommodate such differences. Pursuant to the foregoing
authority, the Administrator, therefore, intends to establish an addendum to the
Plan for the purpose of granting Options that qualify for the specific tax and
social security treatment under Sections L. 225-177 to L. 225-186-1 of the
French Commercial Code, as amended (“French-qualified Options”), and Restricted
Stock Units (including Performance Units) that qualify for the specific tax and
social security treatment under Sections L. 225-197-1 to L. 225-197-6 of the
French Commercial Code, as amended (“French-qualified RSUs”), to qualifying
Participants who are resident in France for French tax purposes and/or subject
to the French social security regime (“French Participants”).
The terms of the Plan (to which this addendum is attached) shall, subject to the
limitations set forth herein, constitute the rules of the Plan for French
Participants (the “French Addendum”). Options and Restricted Stock Units granted
to French Participants pursuant to the French Addendum shall be French-qualified
Options and French-qualified RSUs. However, Options and Restricted Stock Units
may be granted to French Participants under the Plan and not under the French
Addendum, at the Administrator’s discretion.
2. Definitions
Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the Plan. The terms set forth below shall have the following
meanings:
(a) The term “Closed Period” means:
(i) For French-qualified Options, “Closed Periods” shall mean the specific
periods set forth in Section L. 225-177 of the French Commercial Code, as
amended, during which French-qualified Options cannot be granted, as described
in Section 9(a) below, including: (A) the ten (10)



--------------------------------------------------------------------------------



quotation day period preceding the date on which the annual and interim
consolidated financial statements or the annual and half-yearly accounts of the
Company are made public, and the day of publication; and (B) any period during
which the corporate management of the Company possesses confidential information
within the meaning of Article 7 of the Regulation (EU) No 596/2014 of the
European Parliament and of the Council of 16 April 2014 on market abuse (Market
Abuse Regulation) and cancelling the Directive 2003/6/UE and Directives
2003/124/CE Parliament and 2004/72/CE of the Commission, until the date on which
this information is disclosed to the public, and (C) the twenty (20) quotation
day period following a distribution of a dividend (i.e., the ex-dividend date)
that offers the right to a dividend or capital increase.
(ii) For French-qualified RSUs, “Closed Periods” shall mean the specific periods
set forth by Section L. 225-197-1 of the French Commercial Code as amended from
time to time, during which the sale or transfer of Shares acquired at vesting of
French-qualified RSUs cannot be sold or transferred, as described in Section
10(c) below, including: (A) the thirty (30) calendar day period before the
announcement of an interim financial report or end-of-year report that the
Company is required to make public; and (B) with respect to such persons, any
period during which the chief executive officer (directeur général), any deputy
chief executive officer (directeur général délégué), or any member of the board
of directors (conseil d’administration), the supervisory board (conseil de
surveillance) or the executive board (directoire) of the Company, or any
Employee possesses knowledge of inside information (within the meaning of
Article 7 of the Regulation (EU) No 596/2014 of the European Parliament and of
the Council of April 16, 2014 on market abuse (Market Abuse Regulation) and
cancelling the Directive 2003/6/UE and Directives 2003/124/CE Parliament and
2004/72/CE of the Commission) which has not been disclosed to the public.
        If, after adoption of the French Addendum, French law or regulations are
amended to modify the definition and/or applicability of Closed Periods to
French-qualified Options and/or French-qualified RSUs, such amendments shall
apply to any French-qualified Options and French-qualified RSUs granted under
this French Addendum, to the extent permitted or required under French law.
(b) The term “Exercise Price” shall be the per Share price to purchase Shares
pursuant to the exercise of an Option.
(c) The term “Qualified Disability” shall mean a Disability that meets the
requirements of categories 2 and 3 under Section L. 341-4 of the French Social
Security Code, as amended, subject to the fulfillment of related conditions.
(d) The term “Grant Date” shall mean the date on which the Administrator both
(i) designates the French Participants, and (ii) specifies the terms and
conditions of the French-qualified Options or French-qualified RSUs being
granted, such as the number of Shares subject to each Award of French-qualified
Options or French-qualified RSUs, the vesting conditions of the French-qualified
Options or French-qualified RSUs, the conditions for exercising the
French-qualified Options and any restrictions on the sale of Shares subject to
the French-qualified Options or French-qualified RSUs.
(e) The term “Vesting Date” shall mean the relevant date on which
French-qualified RSUs have met all vesting conditions specified by the
Administrator and the French Participant holding such French-qualified RSUs
becomes entitled to receive the Shares underlying such French-qualified RSUs for
no cash consideration.
3. Eligibility
Notwithstanding any other term of this French Addendum, French-qualified Options
and French-Qualified RSUs may be granted only to employees or corporate
directors of the French Entities who hold less than ten percent (10%)
2



--------------------------------------------------------------------------------



of the outstanding Shares of the Company and who otherwise satisfy the
eligibility conditions of Section 5(a) (“Recipients of Grants”) of the Plan.
Subject to the paragraph below, any French Participant who, on the Grant Date of
an Option and/or Restricted Stock Units, and to the extent required under French
law, is employed under the terms and conditions of an employment contract
(“contrat de travail”) by a French Entity or who is a corporate officer of a
French Entity shall be eligible to receive, at the discretion of the
Administrator, French-qualified Options and/or French-qualified RSUs under this
French Addendum, provided he or she also satisfies the eligibility conditions of
Section 5(a) (“Recipients of Grants”) of the Plan.
French-qualified Options and French-qualified RSUs may not be issued to
corporate officers of French Entities, other than the managing directors
(Président du Conseil d’Administration, Directeur Général, Directeur Général
Délégué, Membre du Directoire, Gérant de Sociétés par actions) unless the
corporate officer is an employee of a French Entity, as defined by French law.
Notwithstanding the foregoing, to the extent permissible under French tax and
social security laws, including guidelines and specific tax or social security
rulings issued by French tax and social security authorities, any individual who
is employed by the Company or a French Entity or another Subsidiary or Affiliate
of the Company shall be eligible to receive French-qualified Options and/or
French-qualified RSUs under the French Addendum (provided that he or she also
satisfies the eligibility conditions of Section 5(a) (“Recipients of Grants”) of
the Plan) even if the individual is not a French tax resident and/or subject to
the French social contribution regime at the Grant Date and such an individual
shall be considered, to the extent applicable (as determined by the
Administrator in its sole discretion), as a French Participant for purposes of
this French Addendum.
4. Employment Rights
The adoption of this French Addendum shall not confer upon the French
Participant, or any employees of a French Entity, any employment rights and
shall not be construed as a part of any employment contracts that a French
Entity has with its employees.
5. Delivery of Shares Only
Only Shares and not cash payments may be delivered to any French Participant in
settlement of French-qualified Options and French-qualified RSUs granted under
this French Addendum.
6. Non-Transferability
Notwithstanding any provision in the Plan to the contrary and except in the case
of death, French-qualified Options and French-qualified RSUs cannot be
transferred to any third party. In addition, during the lifetime of the French
Participant, the French-qualified Options are exercisable only by the French
Participant, subject to Sections 9(c)(iii) and 9(d) below; and Shares underlying
French-qualified RSUs may be issued by the Company only to the French
Participant, subject to Sections 10(b) and 10(g) below.
7. Disqualification of French-qualified Options and French-qualified RSUs
In the event changes are made to the terms and conditions of the
French-qualified Options and/or French-qualified RSUs due to any requirements
under applicable laws, or by decision of the Company’s shareholders or the
Administrator, the Options and/or Restricted Stock Units granted under this
French Addendum may no longer qualify as French-qualified Options and
French-qualified RSUs.
If the Options and/or Restricted Stock Units granted under this French Addendum
no longer qualify as French-qualified Options and/or French-qualified RSUs, the
Administrator may, in its sole discretion, determine to lift, shorten or
terminate certain restrictions applicable to the vesting or exercisability of
such Options, the vesting of such Restricted Stock Units or the sale of the
Shares underlying such Options and/or Restricted Stock Units, which
3



--------------------------------------------------------------------------------



have been imposed under this French Addendum or in the applicable Award
Agreement for the purpose of obtaining the specific tax and social security
treatment applicable to French-qualified Options and/or French-qualified RSUs.
Should the awards no longer be qualified, the French Participant shall be
responsible for paying any applicable French tax and social security
contributions, to the extent permissible under French law.
8. Amendments
Subject to the terms of the Plan, the Administrator reserves the right to amend
or terminate the French Addendum at any time.
9. French-Qualified Options
(a) Closed Periods for French-qualified Options
French-qualified Options may not be granted during a Closed Period to the extent
such Closed Periods are applicable to French-qualified Options granted by the
Company. If the Company grants Options on a date during an applicable Closed
Period, the Grant Date for French Participants shall be the first date following
the expiration of the Closed Period, provided the grant of Options on such date
is not prohibited under the Plan.
(b) Terms and Conditions of French Qualified Options
(i) Options may be “purchase stock options,” which are rights to acquire Shares
repurchased by the Company prior to the date on which the Options become
exercisable or “subscription stock options,” which are rights to subscribe for
newly-issued Shares.
(ii) The Exercise Price of and number of Shares underlying the Options shall not
be modified after the Grant Date, except as provided in Section 9(e) of this
French Addendum, or as otherwise authorized by French law. Any other
modification permitted under the Plan may result in the Options no longer
qualifying as French-qualified Options.
(iii) The French-qualified Options will vest and become exercisable pursuant to
the terms and conditions set forth in the Plan, this French Addendum, and the
applicable Award Agreement.
(iv) The Exercise Price per Share payable pursuant to French-qualified Options
granted under this French Addendum shall be fixed by the Administrator on the
Grant Date. In no event shall the Exercise Price be less than the greatest of:
(A) with respect to purchase stock options: the higher of either 80% of the
average of the closing price of the Shares during the 20 quotation day period
immediately preceding the Grant Date or 80% of the average of the purchase price
paid for such Shares by the Company;
(B) with respect to subscription stock options: 80% of the average of the
closing price of such Shares during the 20 quotation day period immediately
preceding the Grant Date; and
(C) the minimum Exercise Price permitted under the Plan.
(c) Exercise of French-qualified Options
(i) At the time French-qualified Options are effectively granted, the
Administrator shall fix the period, if any, within which the French-qualified
Options vest and may be exercised and shall determine any conditions that must
be satisfied before the French-qualified Options may be
4



--------------------------------------------------------------------------------



exercised. Such restriction period for the vesting or the exercise of
French-qualified Options shall be set forth in the applicable Award Agreement.
(ii) Upon exercise of French-qualified Options, the full Exercise Price shall be
paid by the French Participant as set forth in the applicable Award Agreement.
(iii) In the event of the death of a French Participant, his or her
French-qualified Options shall thereafter be immediately vested and exercisable
in full under the conditions set forth in Section 9(d) of this French Addendum.
(iv) If a French Participant’s employment is terminated or the French
Participant otherwise ceases to provide services to the Company or a French
Entity, his or her French-qualified Options will be exercisable according to the
provisions of the Award Agreement.
(v) The Shares acquired upon exercise of French-qualified Options shall be fully
owned by the French Participant and recorded in an account in his or her name
and must be held with the Company or a broker or in such manner as the Company
may otherwise determine to ensure compliance with French laws.
(vi) To the extent and as long as applicable to French-qualified Options granted
by the Company, a restriction on exercise of the Options shall be imposed in the
Award Agreement for any French Participant who qualifies as a managing director
of the Company.
(d) Death
In the event of the death of a French Participant while he or she is actively
employed by the Company or a French Entity, all French-qualified Options held by
such Participant shall become immediately vested and exercisable and may be
exercised in full by the French Participant’s heirs or the legal representative
of his or her estate for the six (6) month period following the date of the
French Participant’s death or such other period as may be required to comply
with French law. In the event of the death of a French Participant after
termination of active employment with the Company or a French Entity, the
French-qualified Options will be treated as set forth in the applicable Award
Agreement. Any French-qualified Options that remain unexercised shall expire six
(6) months following the date of the French Participant’s death or after
expiration of such other period as may be required to comply with French law.
The six (6) month exercise period (or such other period as may be required to
comply with French law) will apply without regard to the term of the
French-qualified Options as described in Section 9(f) of this French Addendum.
(e) Adjustments – Change in Control
Adjustments to French-qualified Options granted under this French Addendum to
preclude the dilution or enlargement of benefits under the French-qualified
Options shall be made only in respect of transactions listed under Section L.
225-181 of the French Commercial Code, as amended, and in case of a repurchase
of Shares by the Company at a price that is higher than the stock quotation
price in the open market, and according to the provisions of Section L. 228-99
of the French Commercial Code, as amended, as well as according to specific
decrees. Adjustment to French-qualified Options granted pursuant to this French
Addendum other than as described above may cause such Options to no longer
qualify for specific tax and social security treatment under French law.
Nevertheless, the Administrator, at its discretion, may decide to make
adjustments to French-qualified Options granted pursuant to this French Addendum
in the case of a transaction or event, as described in Section 15 (“Adjustments
Upon Changes in Capitalization, Merger or Certain Other Transactions”) of the
Plan, for which adjustments may not be authorized under French law, in which
case, such Options may no longer qualify as French-qualified Options and the
specific tax and social security treatment may be lost.
5



--------------------------------------------------------------------------------



(f) Term of French-Qualified Option
French-qualified Options granted pursuant to this French Addendum will expire no
later than nine and a half (9.5) years from the Grant Date, unless otherwise
specified in the applicable Award Agreement. The French-qualified Option term
will be extended only in the event of the death of a French Participant, but in
no event will any French-qualified Option be exercisable beyond six (6) months
following the date of the French Participant’s death or such other period as may
be required to comply with French law.
10. French-qualified RSUs
(a) Nature of French-qualified RSUs
Each French-qualified RSU represents the right to receive one Share (or, in the
case of French-qualified RSUs that are Performance Units under the Plan, a
specified number or percentage of Shares subject to the Award), subject to
meeting all applicable vesting criteria established by the Administrator and all
other applicable terms and conditions under the Plan and applicable Award
Agreement. Until the effective issuance of the Shares, no right to vote or
receive dividends or any other rights as a holder of shares in the capital of
the Company shall exist with respect to the Shares subject to Restricted Stock
Units, notwithstanding vesting of the Restricted Stock Units.
(b) Vesting of French-Qualified RSUs
Notwithstanding any other provision of the Plan, French-qualified RSUs shall not
vest and the Shares underlying French-qualified RSUs shall not be delivered to
French Participants prior to the expiration of a minimum one-year period
calculated from the Grant Date, or such other period as required to comply with
the minimum mandatory vesting period applicable to French-qualified RSUs under
Section L. 225-197-1 of the French Commercial Code, as amended, or the relevant
sections of the French Tax Code or the French Social Security Code, as amended,
to benefit from the specific tax and social security regime for French-qualified
restricted stock units. However, notwithstanding the vesting requirements
described above, in the event of the death of a French Participant, all of his
or her outstanding French-qualified RSUs shall become vested under the
conditions set forth in Section 10(g) of this French Addendum.
(c) Holding Period for Shares
The sale or transfer of Shares issued pursuant to French-qualified RSUs may not
occur prior to the relevant anniversary of the Grant Date specified by the
Administrator and in no case prior to the expiration of a minimum two-year
period calculated from the Grant Date (or, if later, the date on which the
Shares underlying the French-qualified RSUs are issued to the French
Participant), or such other period as required to comply with the minimum
mandatory holding period applicable to French-qualified RSUs under Section L.
225-197-1 of the French Commercial Code, as amended, or the relevant sections of
the French Tax Code or the French Social Security Code, as amended, to benefit
from the specific tax and social security regime for French-qualified restricted
stock units, even if the French Participant is no longer an employee or
corporate officer of the Company or a French Entity.
In addition, the Shares issued pursuant to the French-qualified RSUs may not be
sold or transferred during a Closed Period, so long as those Closed Periods are
applicable to Shares underlying French-qualified RSUs.
(d) Managing Director Restriction
To the extent and as long as applicable to French-qualified RSUs granted by the
Company, a specific holding period for the sale or transfer of Shares shall be
imposed in the applicable Award Agreement for any French Participant who
qualifies as a managing director of the Company.
6



--------------------------------------------------------------------------------



(e) French Participant’s Account
The Shares issued pursuant to the French-qualified RSUs shall be fully owned by
the French Participant and recorded and held in an account in his or her name
with the Company or a broker selected by the Company, or in such other manner as
the Company may determine, in order to ensure compliance with French laws,
including any required holding periods.
(f) Adjustments – Change in Control
In the event of an adjustment due to a corporate transaction or event as set
forth in Section 15 (“Adjustments Upon Changes in Capitalization, Merger or
Certain Other Transactions”) of the Plan, the adjustment to the terms and
conditions of the French-qualified RSUs or underlying Shares shall be made in
accordance with the Plan and pursuant to applicable French legal and tax rules.
Nevertheless, the Administrator, at its discretion, may decide to make
adjustments to French-qualified RSUs granted or Shares received pursuant to this
French Addendum in the case of a transaction or event for which adjustments may
not be authorized under French law, in which case, such Restricted Stock Units
may no longer qualify as French-qualified RSUs and the specific tax and social
security treatment may be lost.
(g) Death and Disability
In the event of the death of a French Participant, the French-qualified RSUs
held by the French Participant at the time of death shall become immediately
transferable to the French Participant’s heirs and (i) any time- or
service-based vesting conditions will be considered to have been met as of the
date of the French Participant’s death, and (ii) the attainment of any
performance-based vesting conditions will be determined as set out in the
applicable Award Agreement and in accordance with applicable French legal and
tax rules. The Company shall issue the underlying Shares to the French
Participant’s heirs, at their request, provided the heirs contact the Company
within six (6) months following the death of the French Participant or such
other period as may be required to comply with French law and subject to part
(ii) of the preceding sentence. If the French Participant’s heirs do not request
the issuance of the Shares underlying the French-qualified RSUs within six (6)
months following the French Participant’s death (or such other period as may be
required to comply with French law), the French-qualified RSUs will be
forfeited.
In the event a French Participant terminates employment by reason of his or her
Qualified Disability, the Administrator, at its discretion, may determine the
treatment of any French-qualified RSUs then outstanding but not vested,
including that such French-qualified RSUs may be forfeited, may continue to vest
on the existing schedule or may vest on an accelerated basis and be settled in
Shares as promptly as practicable after vesting, provided that the French
Participant provides sufficient evidence of his or her Qualified Disability.
If a French Participant dies or ceases to be employed by the Company or a French
Entity by reason of his or her Qualified Disability, the French Participant’s
heirs or the French Participant, as applicable, shall not be subject to the
restrictions on the sale or transfer of Shares set forth in Section 10(c) above.
11. Interpretation
It is intended that Options and Restricted Stock Units granted under this French
Addendum shall qualify for the specific tax and social security treatment
applicable to stock options granted under Sections L. 225-177 to L. 225-186-1
and to restricted stock units granted under Sections L. 225-197-1 to L.
225-197-6, respectively, of the French Commercial Code, as amended, and in
accordance with the relevant provisions set forth by French tax law and the
French tax administration, but no undertaking is made by the Company to maintain
such status.
The terms of the French Addendum shall be interpreted accordingly and in
accordance with the relevant provisions set forth by French tax and social
security laws, as well as the French tax and social security administrations and
the
7



--------------------------------------------------------------------------------



relevant guidelines released by the French tax and social security authorities
and subject to the fulfillment of legal, tax and reporting obligations.
In the event of any conflict between the provisions of the French Addendum and
the Plan, the provisions of this French Addendum shall control for any grants of
French-qualified Options or French-qualified RSUs made thereunder to French
Participants.
12. Adoption
This French Addendum was adopted by the Administrator on June 1, 2020, and
became effective as of the same date.


8




--------------------------------------------------------------------------------



ELASTIC N.V.
AMENDED AND RESTATED 2012 STOCK OPTION PLAN
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Elastic N.V. Amended
and Restated 2012 Stock Option Plan (the “Plan”) will have the same defined
meanings in this Stock Option Agreement, which includes the Notice of Stock
Option Grant (the “Notice of Grant”), the Terms and Conditions of Stock Option
Grant, including any special terms and conditions for Participant’s country set
forth in the country addendum thereto (the “Country Addendum”), attached hereto
as Exhibit A, the Exercise Notice attached hereto as Exhibit B, and all other
exhibits and appendices attached hereto (all together, the “Option Agreement”).
NOTICE OF STOCK OPTION GRANT
Participant:    
Address:    
The undersigned Participant has been granted an Option to purchase Ordinary
Shares of Elastic N.V. (the “Company”), subject to the terms and conditions of
the Plan and this Option Agreement, as follows:



Grant Number:Date of Grant:Vesting Commencement Date:Number of Shares for which
the Option is granted:Exercise Price per Share (in U.S. Dollars):$Total Exercise
Price(in U.S. Dollars):$Type of Option:___ Incentive Stock Option___
Nonstatutory Stock OptionTerm/Expiration Date:

Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:
[Insert vesting schedule.]
Termination Period:
This Option will be exercisable for three (3) months after Participant’s
Continuous Service Status terminates, unless such termination is due to
Participant’s death or Disability, in which case this Option will be exercisable
for twelve (12) months after Participant’s Continuous Service Status terminates.
Notwithstanding the foregoing sentence, in



--------------------------------------------------------------------------------



no event may this Option be exercised after the Term/Expiration Date as provided
above and this Option may be subject to earlier termination as provided in
Section 14 of the Plan.
For purposes of the Option, Participant’s Continuous Service Status will be
considered terminated as of the date Participant is no longer actively providing
services to the Company or any Affiliate, Parent or Subsidiary (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or providing services or the terms of Participant’s employment or service
agreement, if any), and unless otherwise expressly provided in this Option
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, (i) Participant’s right to
vest in the Option under the Plan, if any, will terminate as of such date and
will not be extended by any notice period (e.g., Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or providing services or the terms of Participant’s
employment or service agreement, if any, unless Participant is providing bona
fide services during such time); and (ii) the period (if any) during which
Participant may exercise the Option after such termination of Participant’s
Continuous Service Status will commence on the date Participant ceases to
actively provide services and will not be extended by any notice period mandated
under employment laws in the jurisdiction where Participant is employed or the
terms of Participant’s employment or service agreement, if any; the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively providing services for purposes of his or her Option grant
(including whether Participant may still be considered to be providing services
while on a leave of absence).
By Participant’s signature and the signature of the representative of
the Company below, Participant and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan and this Option
Agreement, including the Terms and Conditions of Stock Option Grant and the
Country Addendum, attached hereto as Exhibit A, all of which are made a part of
this document. Participant acknowledges receipt of a copy of the Plan.
Participant has reviewed the Plan and this Option Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement, and fully understands all provisions of the Plan and this
Option Agreement. Participant hereby agrees to accept as binding, conclusive,
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and the Option Agreement. Participant further
agrees to notify the Company upon any change in the residence address indicated
below.

PARTICIPANTELASTIC N.V.SignatureSignaturePrint NamePrint NameTitleAddress:

- 2 -


--------------------------------------------------------------------------------


EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1. Grant of Option.
(a) The Company hereby grants to the individual (“Participant”) named in the
Notice of Stock Option Grant of this Option Agreement (the “Notice of Grant”) an
option (the “Option”) to purchase the number of Shares set forth in the Notice
of Grant, at the exercise price per Share set forth in the Notice of Grant (the
“Exercise Price”), subject to all of the terms and conditions in this Option
Agreement and the Plan, which is incorporated herein by this reference. Subject
to Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan will prevail.
(b) For U.S. taxpayers, the Option will be designated as either an Incentive
Stock Option (“ISO”) or a Nonstatutory Stock Option (“NSO”). If designated in
the Notice of Grant as an ISO, this Option is intended to qualify as an ISO
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
However, if this Option is intended to be an ISO, to the extent that it exceeds
the $100,000 rule of Code Section 422(d) it will be treated as an NSO. Further,
if for any reason this Option (or portion thereof) will not qualify as an ISO,
then, to the extent of such nonqualification, such Option (or portion thereof)
shall be regarded as a NSO granted under the Plan. In no event will the
Administrator, the Company or any Affiliate, Parent or Subsidiary or any of
their respective employees or directors have any liability to Participant (or
any other person) due to the failure of the Option to qualify for any reason as
an ISO.
(c) For non-U.S. taxpayers, the Option will be designated as an NSO.
2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Option Agreement will vest in accordance with the vesting provisions set forth
in the Notice of Grant. Shares subject to this Option that are scheduled to vest
on a certain date or upon the occurrence of a certain condition will not vest in
accordance with any of the provisions of this Option Agreement, unless
Participant will have remained in Continuous Service Status from the Date of
Grant until the date such vesting occurs, with Continuous Service Status
determined as described in the Termination Period section of the Notice of
Grant.
3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
4. Exercise of Option.
(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option Agreement.
(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”) in the form attached as Exhibit B to the Notice
of Grant or in a manner and pursuant to such procedures as the Administrator may
determine, which will state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan. The Exercise Notice will be
completed by Participant and delivered to the Company. The Exercise Notice will
be accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares and of any Tax Obligations (as defined in Section 6(a)). This Option will
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by the aggregate Exercise Price.



--------------------------------------------------------------------------------



5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:
(a) cash in U.S. dollars;
(b) check designated in U.S. dollars;
(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d) if Participant is a U.S. Employee, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares and that are owned free and clear of any liens, claims,
encumbrances, or security interests, provided that accepting such Shares, in the
sole discretion of the Administrator, will not result in any adverse accounting
consequences to the Company.
6. Tax Obligations.
(a) Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Affiliate, Parent or
Subsidiary to which Participant is providing services (the “Service Recipient”),
the ultimate liability for any tax and/or social insurance liability obligations
and requirements in connection with the Option, including, without limitation,
(i) all U.S. and non-U.S. federal, state, and local taxes (including
Participant’s U.S. Federal Insurance Contributions Act (FICA) obligation) that
are required to be withheld by the Company or the Service Recipient or other
payment of tax-related items related to Participant’s participation in the Plan
and legally applicable to Participant, (ii) Participant’s and, to the extent
required by the Company (or Service Recipient), the Company’s (or Service
Recipient’s) fringe benefit tax liability, if any, associated with the grant,
vesting, or exercise of the Option or sale of Shares, and (iii) any other
Company (or Service Recipient) taxes the responsibility for which Participant
has, or has agreed to bear, with respect to the Option (or exercise thereof or
issuance of Shares thereunder) (collectively, the “Tax Obligations”), is and
remains Participant’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Service Recipient. Participant further
acknowledges that the Company and/or the Service Recipient (A) make no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends or other
distributions, and (B) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate
Participant’s liability for Tax Obligations or achieve any particular tax
result. Further, if Participant is subject to Tax Obligations in more than one
jurisdiction, Participant acknowledges that the Company and/or the Service
Recipient (or former Service Recipient, as applicable) may be required to
withhold or account for Tax Obligations in more than one jurisdiction. If
Participant fails to make satisfactory arrangements for the payment of any
required Tax Obligations hereunder at the time of the applicable taxable event,
Participant acknowledges and agrees that the Company may refuse to issue or
deliver the Shares.
(b) Tax Withholding. When the Option is exercised, Participant generally will
recognize immediate U.S. taxable income if Participant is subject to taxation in
the U.S. If Participant is subject to taxation in any other jurisdiction,
Participant will be subject to applicable taxes, if any, in such jurisdiction at
the time of the taxable event, as determined under local law. Pursuant to such
procedures as the Administrator may specify from time to time, the Company
and/or Service Recipient shall withhold the amount required to be withheld for
the payment of Tax Obligations. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit
Participant to satisfy such Tax Obligations, in whole or in part (without
limitation), if permissible by applicable local law, by (i) paying cash, (ii)
electing to have the Company withhold otherwise deliverable Shares having a fair
market value equal to the amount necessary to meet the withholding requirement
for such Tax Obligations (or such other amount as the Administrator may
determine, if such amount would not result in adverse financial accounting
consequences), (iii) withholding the amount of such Tax Obligations from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Service Recipient, (iv) if Participant is a U.S. Employee,
delivering to the Company already vested and owned Shares having a fair market
value equal to such Tax Obligations, or
- 2 -

--------------------------------------------------------------------------------



(v) selling a sufficient number of such Shares otherwise deliverable to
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount necessary
to meet the withholding requirement for such Tax Obligations (or such other
amount as Administrator may determine, if such amount would not result in
adverse financial accounting consequences). To the extent determined appropriate
by the Company in its discretion, it will have the right (but not the
obligation) to satisfy any Tax Obligations by reducing the number of Shares
otherwise deliverable to Participant.
(c) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition. Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.
(d) Code Section 409A. Under Code Section 409A, a stock right (such as the
Option) that vests after December 31, 2004 (or that vested on or prior to such
date but which was materially modified after October 3, 2004) that was granted
with a per share exercise price that is determined by the Internal Revenue
Service (the “IRS”) to be less than the fair market value of an underlying share
on the date of grant (a “discount option”) may be considered “deferred
compensation.” A stock right that is a “discount option” may result in (i)
income recognition by the recipient of the stock right prior to the exercise of
the stock right, (ii) an additional twenty percent (20%) federal income tax, and
(iii) potential penalty and interest charges. The “discount option” may also
result in additional state income, penalty and interest tax to the recipient of
the stock right. Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the fair market value of a Share on the date of grant
in a later examination. Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the fair
market value of a Share on the date of grant, Participant shall be solely
responsible for Participant’s costs related to such a determination.
7. Rights as Shareholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
such Shares (which are in book entry form) will have been issued and delivered
to Participant (including through electronic delivery to a brokerage account).
Such issuance will occur by the execution of a deed of issuance to which the
Company and Participant are each party, unless the Shares will be delivered into
a brokerage account in the name of Participant, in which case the issuance will
take place by a deed of issuance with due observance of the relevant
requirements that may apply from time to time. After such issuance and delivery,
Participant will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
8. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
REMAINING IN CONTINUING SERVICE STATUS, WHICH UNLESS PROVIDED OTHERWISE UNDER
APPLICABLE LAW IS AT THE WILL OF THE COMPANY (OR THE SERVICE RECIPIENT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD,
OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE
RIGHT OF THE COMPANY (OR THE SERVICE RECIPIENT) TO TERMINATE PARTICIPANT’S
CONTINUOUS SERVICE STATUS, SUBJECT TO APPLICABLE LAW, WHICH TERMINATION, UNLESS
PROVIDED OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY TIME, WITH OR WITHOUT
CAUSE.
9. Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
- 3 -

--------------------------------------------------------------------------------



(b) the grant of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted in the past;
(c) all decisions with respect to future option or other grants, if any, will be
at the sole discretion of the Company;
(d) the grant of the Option and Participant’s participation in the Plan shall
not create a right to employment or be interpreted as forming or amending an
employment or service contract with the Company;
(e) Participant is voluntarily participating in the Plan;
(f) the Option and any Shares acquired under the Plan, and the income from and
value of same, are not intended to replace any pension rights or compensation;
(g) the Option and Shares acquired under the Plan, and the income from and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, holiday pay, holiday
top-up, pension or retirement or welfare benefits or similar mandatory payments;
(h) unless otherwise agreed with the Company or an Affiliate, the Option and the
Shares underlying the Option, and the income from and value of same, are not
granted as consideration for, or in connection with, the service Participant may
provide as a director of an Affiliate, Parent or Subsidiary;
(i) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(j) if the underlying Shares do not increase in value, the Option will have no
value;
(k) if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease, even below the Exercise Price;
(l) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option or any underlying Shares resulting from (i) the
application of any compensation recovery or clawback policy adopted by the
Company or required by law, or (ii) the termination of Participant’s Continuous
Service Status (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or providing services or the terms of Participant’s employment or
service agreement, if any);
(m) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
(n) neither the Company nor any Service Recipient shall be liable for any
foreign exchange rate fluctuation between Participant’s local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to Participant pursuant to the exercise of the Option or the subsequent sale
of any Shares acquired upon exercise.
10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
- 4 -

--------------------------------------------------------------------------------



11. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Service Recipient, the Company and
any other Affiliate, Parent or Subsidiary for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.
Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number (to the extent permitted under Applicable Laws),
passport or other identification number (e.g., resident registration number),
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Options or any other entitlement to Shares or equivalent benefits
awarded, canceled, purchased, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.


Participant understands that Data will be transferred to such stock plan service
provider(s) as may be selected by the Company (currently E*TRADE Financial
Corporate Services, Inc., the brokerage firm engaged by the Company to hold
participants’ Shares and other amounts acquired under the Plan, and its
affiliated companies) to assist with the implementation, administration, and
management of the Plan. The recipients of Data may be located in the United
States or elsewhere, and each recipient’s country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of Data by contacting his or her local human resources
representative. Participant authorizes the Company, any stock plan service
provider selected by the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker, escrow agent or other
third party with whom Participant may elect to deposit any Shares received upon
exercise of the Option. Participant understands that Data will be held only as
long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
or service with the Service Recipient will not be affected; the only consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Options or other equity awards or administer or
maintain such awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant may contact his or her local
human resources representative.


Finally, Participant understands that the Company may rely on a different basis
for the processing or transfer of Data in the future and/or request that
Participant provide another data privacy consent. If applicable, Participant
agrees that upon request of the Company or the Service Recipient, Participant
will provide an executed acknowledgement or data privacy consent form (or any
other agreements or consents) that the Company and/or the Service Recipient may
deem necessary to obtain from Participant for the purpose of administering
Participant’s participation in the Plan in compliance with the data privacy laws
in Participant’s country, either now or in the future. Participant understands
and agrees that he or she will not be able to participate in the Plan if he or
she fails to provide any such consent or agreement requested by the Company
and/or the Service Recipient.
12. Address for Notices. Any notice to be given to the Company under the terms
of this Option Agreement will be addressed to the Company at Elastic N.V., 800
West El Camino Real, Suite 350, Mountain View, California 94040, or at such
other address as the Company may hereafter designate in writing.
- 5 -

--------------------------------------------------------------------------------



13. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
14. Successors and Assigns. The Company may assign any of its rights under this
Option Agreement to single or multiple assignees, and this Option Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Option Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Option Agreement may only be assigned with the prior written consent of the
Company.
15. Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any U.S. or
non-U.S. state, federal or local law, including exchange control, tax or other
Applicable Law or related regulations, or under the rulings or regulations of
the United States Securities and Exchange Commission or any other U.S. or
non-U.S. governmental regulatory body, or the clearance, consent or approval of
the United States Securities and Exchange Commission or any other U.S. or
non-U.S. governmental regulatory authority, is necessary or desirable as a
condition to the purchase by, or issuance of Shares, to Participant (or his or
her estate) hereunder, such purchase or issuance will not occur unless and until
such listing, registration, qualification, rule compliance, clearance, consent
or approval has been completed, effected or obtained free of any conditions not
acceptable to the Company. Notwithstanding the foregoing, Participant
understands that the Company is under no obligation to register, qualify or
otherwise obtain clearance, consent or other approvals from any governmental
authority or any stock exchange. Subject to the terms of the Option Agreement
and the Plan, the Company shall not be required to issue any certificate or
certificates for Shares hereunder prior to the lapse of such reasonable period
of time following the date of exercise of the Option as the Administrator may
establish from time to time for reasons of administrative convenience.
16. Language. Participant acknowledges and represents that he or she is
proficient in the English language or has consulted with an advisor who is
sufficiently proficient in English, as to allow Participant to understand the
terms of this Option Agreement and any other documents related to the Plan. If
Participant has received this Option Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
17. Interpretation. The Administrator will have the power to interpret the Plan
and this Option Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Option Agreement.
18. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Option awarded under the Plan or
future options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any online or electronic system
established and maintained by the Company or a third party designated by the
Company.
19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Option Agreement.
20. Agreement Severable. In the event that any provision in this Option
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Option Agreement.
21. Amendment, Suspension or Termination of the Plan. By accepting this Option,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read, and understood a description of the
- 6 -

--------------------------------------------------------------------------------



Plan. Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.
22. Governing Law and Venue. This Option Agreement will be governed by the laws
of Delaware, without giving effect to the conflict of law principles thereof;
provided, however, that the corporate law aspects of issuance shall be governed
by the laws of the Netherlands. For purposes of litigating any dispute that
arises under this Option or this Option Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the United States federal courts for the Northern District of California, and no
other courts, where this Option is made and/or to be performed.
23. Country Addendum. Notwithstanding any provisions in this Option Agreement,
this Option shall be subject to any special terms and conditions set forth in an
appendix to this Option Agreement for any country whose laws are applicable to
Participant and this Option (as determined by the Administrator in its sole
discretion) (the “Country Addendum”). Moreover, if Participant relocates to one
of the countries included in the Country Addendum, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Country Addendum constitutes
a part of this Option Agreement.
24. Modifications to the Agreement. This Option Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Option Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Option Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Option Agreement,
the Company reserves the right to revise this Option Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection with the Option.
25. No Waiver. Either party’s failure to enforce any provision or provisions of
this Option Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Option Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
26. Tax Consequences. Participant has reviewed with his or her own tax advisors
the U.S. and non-U.S. federal, state, and local tax consequences of this
investment and the transactions contemplated by this Option Agreement. With
respect to such matters, Participant relies solely on such advisors and not on
any statements or representations of the Company or any of its agents, written
or oral. Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Option Agreement.
27. Insider Trading/Market Abuse Laws. Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States and, if different, Participant’s country,
Participant’s broker’s country and/or the country in which Shares may be listed,
if applicable, which may affect Participant’s ability to accept or otherwise
acquire, or sell, attempt to sell or otherwise dispose of, Shares or rights to
Shares (e.g., the Option) under the Plan or rights linked to the value of Shares
(e.g., phantom awards, futures) during such times as Participant is considered
to have “inside information” regarding the Company (as defined by the laws or
regulations in the applicable jurisdiction) or the trade in Shares or the trade
in rights to Shares under the Plan. Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders Participant placed before
possessing inside information. Furthermore, Participant could be prohibited from
(1) disclosing the inside information to any third party and (2) “tipping” third
parties or otherwise causing them to buy or sell securities; “third parties”
includes fellow employees or service providers. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable company insider trading policy. It is
Participant’s
- 7 -

--------------------------------------------------------------------------------



responsibility to comply with any applicable restrictions and Participant should
speak to a personal advisor on this matter.
28. Foreign Asset/Account Reporting Requirements And Exchange Controls. Certain
foreign asset and/or foreign account reporting requirements and exchange
controls may affect Participant’s ability to acquire or hold Shares purchased
under the Plan or cash received from participating in the Plan (including from
any dividends paid on or sales proceeds arising from the sale of Shares acquired
under the plan) in a brokerage or bank account outside Participant’s country.
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in Participant’s country and/or to repatriate sale
proceeds or other funds received as a result of participation in the Plan to
Participant’s country through a designated bank or broker within a certain time
after receipt. It is Participant’s responsibility comply with such regulations,
and Participant should consult a personal legal advisor for any details.


- 8 -


--------------------------------------------------------------------------------



Elastic N.V.
AMENDED AND RESTATED 2012 STOCK OPTION PLAN
STOCK OPTION AGREEMENT
COUNTRY ADDENDUM
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Notice of Stock Option Grant or the Terms
and Conditions of Stock Option Grant, as applicable.
Terms and Conditions
This Country Addendum includes additional terms and conditions that govern the
Option granted to Participant under the Plan if Participant resides and/or works
in one of the countries listed below. If Participant is a citizen or resident of
a jurisdiction (or is considered as such for local law purposes) other than the
one in which he or she is currently residing and/or working or if Participant
relocates to another jurisdiction after receiving the Option, the Company will,
in its sole discretion, determine the extent to which the terms and conditions
contained herein will be applicable to Participant.
Notifications
This Country Addendum also includes notifications relating to exchange control
and certain other issues of which Participant should be aware with respect to
his or her participation in the Plan. The information is based on the exchange
control, securities and other laws in effect in the respective countries as of
[date]. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Participant not rely on the notifications in
this Country Addendum as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be out of date at the time Participant exercises the Option or sells Shares
acquired under the Plan.
In addition, the notifications herein are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s jurisdiction may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a jurisdiction other than
the one(s) in which Participant is currently residing and/or working or if
Participant moves to another jurisdiction after the Option is granted, the
information contained herein may not be applicable to Participant in the same
manner.








--------------------------------------------------------------------------------



EXHIBIT B
ELASTIC N.V.
AMENDED AND RESTATED 2012 STOCK OPTION PLAN
EXERCISE NOTICE
Elastic N.V.
800 West El Camino Real, Suite 350
Mountain View, California 94040




Attention: Stock Administration


Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Subscriber”) hereby elects to purchase ______________ shares (the
“Shares”) of the Ordinary Shares of Elastic N.V. (the “Company”) under and
pursuant to the Amended and Restated 2012 Stock Option Plan (the “Plan”) and the
Stock Option Agreement, dated ________ and including the Notice of Grant, the
Terms and Conditions of Stock Option Grant, and exhibits attached thereto
(the “Option Agreement”). The purchase price for the Shares will be
$_____________, as required by the Option Agreement. It is understood that the
issuance of the Shares requires a resolution of the Company’s general meeting of
shareholders. Following such resolution being adopted, the Company shall deliver
to Subscriber the Shares to be subscribed for by Subscriber against payment of
the subscription price therefor by Subscriber. The Company shall issue the
Shares in accordance with the Option Agreement.
Delivery of Payment. Subscriber herewith delivers to the Company the full
purchase price of the Shares and any Tax Obligations (as defined in Section 6(a)
of the Option Agreement) to be paid in connection with the exercise of the
Option.
Representations of Subscriber. Subscriber acknowledges that Subscriber has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
Rights as Shareholder. Until the issuance (as evidenced by a notarial deed of
issuance executed before a Dutch civil law notary to which deed the Company and
the Subscriber are each a party and, following execution of the notarial deed of
issuance, the appropriate entry on the Company’s shareholders register) of the
Shares, no right to vote or receive dividends or any other rights as a
shareholder will exist with respect to the Shares subject to the Option,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Subscriber as soon as practicable after exercise of the Option,
subject to the requirements of Section 1. No adjustment will be made for a
dividend or other right for which the record date is prior to the date of
issuance, except as provided in Section 14 of the Plan.
Tax Consultation. Subscriber understands that Subscriber may suffer adverse tax
consequences as a result of Subscriber’s purchase or disposition of the Shares.
Subscriber represents that Subscriber has consulted with any tax consultants
Subscriber deems advisable in connection with the purchase or disposition of the
Shares and that Subscriber is not relying on the Company for any tax advice.
Entire Agreement; Governing Law. The Plan and Option Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Subscriber with respect to the subject matter
hereof, and may not be modified adversely to the Subscriber’s



--------------------------------------------------------------------------------



interest except by means of a writing signed by the Company and Subscriber. This
Option Agreement is governed by the internal substantive laws, but not the
choice of law rules, of Delaware; provided that, however, that the corporate law
aspects of the issuance shall be governed by the laws of the Netherlands.
Submitted by:  Accepted by:



SUBSCRIBERELASTIC N.V.SignatureSignaturePrint NamePrint NameTitleAddress:Date
received





--------------------------------------------------------------------------------



ELASTIC N.V.
AMENDED AND RESTATED 2012 STOCK OPTION PLAN
RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF RESTRICTED STOCK UNIT GRANT
Unless otherwise defined herein, the terms defined in the Elastic N.V. Amended
and Restated 2012 Stock Option Plan (the “Plan”) will have the same defined
meanings in this Restricted Stock Unit Agreement, which includes the Notice of
Restricted Stock Unit Grant (the “Notice of Grant”), the Terms and Conditions of
Restricted Stock Unit Grant, including any special and conditions for
Participant’s country set forth in the country addendum thereto (the “Country
Addendum”), attached hereto as Exhibit A, and all other exhibits and appendices
attached hereto (all together, the “Award Agreement”).
Participant: 
Address: «Address»
The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:



Grant Number:Date of Grant:Vesting Commencement Date:Number of Restricted Stock
Units:

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:
[Insert vesting schedule]
In the event Participant’s Continuous Service Status ceases for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.
        For purposes of the Restricted Stock Units, Participant’s Continuous
Service Status will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Affiliate, Parent or
Subsidiary (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or providing services or the terms of
Participant’s employment or service agreement, if any), and unless otherwise
expressly provided in this Award Agreement (including by reference in the Notice
of Grant to other arrangements or contracts) or determined by the Administrator,
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or providing
services or the terms of Participant’s employment or service agreement, if any,
unless Participant is providing bona fide services during such time); the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively providing services for purposes of the Restricted Stock
Units grant (including whether Participant may still be considered to be
providing services while on a leave of absence).



--------------------------------------------------------------------------------



By Participant’s signature and the signature of the representative of Elastic
N.V. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Grant and the Country Addendum, attached hereto as Exhibit
A, all of which are made a part of this document. Participant acknowledges
receipt of a copy of the Plan. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement, and fully understands all
provisions of the Plan and this Award Agreement. Participant hereby agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and the Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.
By accepting this Award Agreement, Participant expressly consents to the sale of
Shares to cover the Tax Withholding Obligations (as defined in the Terms and
Conditions of Restricted Stock Unit Grant) arising from the Restricted Stock
Units and any associated broker or other fees and agrees and acknowledges that,
subject to Applicable Laws, Participant may not satisfy them by any means other
than such sale of Shares, unless required to do so by the Administrator or
pursuant to the Administrator’s express written consent. 

PARTICIPANTELASTIC N.V.SignatureSignaturePrint NamePrint NameTitleAddress:



- 2 -


--------------------------------------------------------------------------------


EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1. Grant of Restricted Stock Units. The Company hereby grants to the individual
(the “Participant”) named in the Notice of Grant of Restricted Stock Units of
this Award Agreement (the “Notice of Grant”) under the Plan an Award of
Restricted Stock Units, subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 17 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail.
2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units. Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.
3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting schedule set forth in the Notice of Grant, subject
to Participant remaining in Continuous Service Status through each applicable
vesting date, with Continuous Service Status determined as described in the
Notice of Grant.
4. Payment after Vesting.
(a) General Rule. Subject to Section 8, any Restricted Stock Units that vest
will be paid to Participant (or in the event of Participant’s death, to his or
her properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 4(b), such vested Restricted Stock Units shall be paid in
whole Shares as soon as practicable after vesting, but in each such case within
sixty (60) days following the vesting date. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of payment of any
Restricted Stock Units payable under this Award Agreement.
(b) Acceleration.
(i) Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. If Participant is
subject to taxation in the U.S., the payment of Shares vesting pursuant to this
Section 4(b) shall in all cases be paid at a time or in a manner that is exempt
from, or complies with, Section 409A. The prior sentence may be superseded in a
future agreement or amendment to this Award Agreement only by direct and
specific reference to such sentence.
(ii) Notwithstanding anything in the Plan or this Award Agreement or any other
agreement (whether entered into before, on or after the Date of Grant), if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with the termination of Participant’s
Continuous Service Status (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by the Company),
other than due to Participant’s death, and if (x) Participant is subject to
taxation in the U.S. and a “specified employee” within the meaning of Section
409A at the time of such termination of Continuous Service Status and (y) the
payment of such accelerated Restricted Stock Units will result in the imposition
of additional tax under Section 409A if paid to Participant on or within the six
(6) month period following the termination of Participant’s Continuous Service
Status, then the payment of such accelerated Restricted Stock Units will not be
made until the date six (6) months and one (1) day following the date of
termination of Participant’s Continuous Service Status, unless Participant dies
following the termination of his or her Continuous Service Status, in which
case, the Restricted Stock Units will be paid in Shares to Participant’s estate
as soon as practicable following his or her death.



--------------------------------------------------------------------------------



(c) Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Restricted Stock
Units provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to be so exempt or so comply. Each payment payable
under this Award Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). However, in no event
will the Company reimburse Participant, or be otherwise responsible for, any
taxes or costs that may be imposed on Participant as a result of Section 409A.
For purposes of this Award Agreement, “Section 409A” means Section 409A of the
Code, and any final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
5. Forfeiture Upon Termination of Continuous Service Status. Notwithstanding any
contrary provision of this Award Agreement, if Participant’s Continuous Service
Status ceases for any or no reason, the then-unvested Restricted Stock Units
awarded by this Award Agreement will thereupon be forfeited at no cost to the
Company and Participant will have no further rights thereunder. The date that
Continuous Service Status terminates will be determined as described in the
Notice of Grant.
6. Tax Consequences. Participant has reviewed with his or her own tax advisors
the U.S. and non-U.S. federal, state, and local tax consequences of this
investment and the transactions contemplated by this Award Agreement. With
respect to such matters, Participant relies solely on such advisors and not on
any statements or representations of the Company or any of its agents, written
or oral. Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
7. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, provided the beneficiary designation is
valid under Applicable Laws and permitted by the Company for Participant’s
jurisdiction, or if no beneficiary survives Participant, the administrator or
executor of Participant’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
8. Tax Obligations
(a) Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Affiliate, Parent or
Subsidiary to which Participant is providing services (the “Service Recipient”),
the ultimate liability for any tax and/or social insurance liability obligations
and requirements in connection with the Restricted Stock Units, including,
without limitation, (i) all U.S. and non-U.S. federal, state, and local taxes
(including Participant’s U.S. Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company or the Service
Recipient or other payment of tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant, (ii)
Participant’s and, to the extent required by the Company (or Service Recipient),
the Company’s (or Service Recipient’s) fringe benefit tax liability, if any,
associated with the grant, vesting, or settlement of the Restricted Stock Units
or sale of Shares, and (iii) any other Company (or Service Recipient) taxes the
responsibility for which Participant has, or has agreed to bear, with respect to
the Restricted Stock Units (or settlement thereof or issuance of Shares
thereunder) (collectively, the “Tax Obligations”), is and remains Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Service Recipient. Participant further acknowledges that the
Company and/or the Service Recipient (A) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends or other
distributions, and (B) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Restricted Stock Units to reduce or
eliminate Participant’s liability for Tax Obligations or achieve any particular
tax result. Further, if Participant is subject to Tax Obligations in more than
one jurisdiction, Participant acknowledges that the Company and/or the Service
Recipient (or former Service Recipient, as applicable) may be required to
withhold or account for Tax Obligations in more than one jurisdiction. If
Participant fails to make satisfactory arrangements for the payment of any
required Tax Obligations hereunder at the time of the
-2-

--------------------------------------------------------------------------------



applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares.
(b) Tax Withholding and Default Sell-to-Cover Method of Tax Withholding. When
Shares are issued as payment for vested Restricted Stock Units, Participant
generally will recognize immediate U.S. taxable income if Participant is subject
to taxation in the U.S. If Participant is subject to taxation in any other
jurisdiction, Participant will be subject to applicable taxes, if any, in such
jurisdiction at the time of the taxable event, as determined under local law.
Subject to Section 8(c) and Applicable Laws, the amount of Tax Obligations which
the Company determines must be withheld with respect to this Award (“Tax
Withholding Obligation”) will be satisfied by Shares being sold on Participant’s
behalf at the prevailing market price pursuant to such procedures as the
Administrator may specify from time to time, including through a broker-assisted
arrangement (it being understood that the Shares to be sold must have vested
pursuant to the terms of this Award Agreement and the Plan) (the “Sell-to-Cover
Method”). The proceeds from the Sell-to-Cover Method will be used to satisfy
Participant’s Tax Withholding Obligation arising with respect to this Award. In
addition to Shares sold to satisfy the Tax Withholding Obligation, additional
Shares will be sold to satisfy any associated broker or other fees. Only whole
Shares will be sold through the Sell-to-Cover Method to satisfy any Tax
Withholding Obligation and any associated broker or other fees. Any proceeds
from the sale of Shares in excess of the Tax Withholding Obligation and any
associated broker or other fees generated through the Sell-to-Cover Method will
be paid to Participant in accordance with procedures the Company may specify
from time to time. By accepting this Award, Participant expressly consents to
the sale of Shares to cover the Tax Withholding Obligation (and any associated
broker or other fees) through the Sell-to-Cover Method and agrees and
acknowledges that, subject to Applicable Laws, Participant may not satisfy them
by any means other than such sale of Shares, unless required to do so by the
Administrator or pursuant to the Administrator’s express written consent.
(c) Administrator Discretion. Notwithstanding the foregoing Sections 8(a) and
8(b), if the Administrator determines it is in the best interests of the Company
for Participant to satisfy Participant’s Tax Withholding Obligation by a method
other than through the default Sell-to-Cover Method described in Section 8(b),
it may permit or require Participant to satisfy Participant’s Tax Withholding
Obligation, in whole or in part (without limitation), if permissible by
Applicable Laws, by (i) paying cash, (ii) withholding the amount of such Tax
Withholding Obligation from Participant’s wages or other cash compensation paid
to Participant by the Company and/or the Service Recipient, (iii) if Participant
is a U.S. employee, delivering to the Company Shares that Participant owns and
that have vested with a fair market value equal to the amount required to be
withheld (or such other amount, up to the maximum withholding rate in
Participant’s country, determined by the Administrator and provided such other
amount would not result in adverse financial accounting consequences to the
Company as determined by the Administrator), (iv) by having the Company withhold
otherwise deliverable Shares having a fair market value equal to the amount
required to be withheld (or such other amount, up to the maximum withholding
rate in Participant’s country, determined by the Administrator and provided such
other amount would not result in adverse financial accounting consequences to
the Company as determined by the Administrator), or (v) such other means as the
Administrator deems appropriate.
(d) Company’s Obligation to Deliver Shares. For clarification purposes, in no
event will the Company issue Participant any Shares unless and until
arrangements satisfactory to the Administrator have been made for the payment of
Participant’s Tax Withholding Obligation. If Participant fails to make
satisfactory arrangements for the payment of such Tax Withholding Obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4 or Participant’s Tax Withholding
Obligations otherwise become due, Participant will permanently forfeit such
Restricted Stock Units to which Participant’s Tax Withholding Obligation relates
and any right to receive Shares thereunder and such Restricted Stock Units will
be returned to the Company at no cost to the Company. Participant acknowledges
and agrees that the Company may refuse to issue or deliver the Shares if such
Tax Obligations are not delivered at the time they are due.
9. Rights as Shareholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
such Shares (which are in book entry form) will have been issued and delivered
to Participant (including through electronic delivery to a brokerage account).
Such issuance will occur by the execution of a deed of issuance to which the
Company and Participant are each party, unless the Shares will be delivered into
a brokerage account in the name of Participant, in which case the issuance will
take place by a deed of issuance with due observance of the relevant
-3-

--------------------------------------------------------------------------------



requirements that may apply from time to time. After such issuance and delivery,
Participant will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
10. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY REMAINING IN CONTINUING SERVICE STATUS, WHICH UNLESS
PROVIDED OTHERWISE UNDER APPLICABLE LAW IS AT THE WILL OF THE COMPANY (OR THE
SERVICE RECIPIENT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
RESTRICTED STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY
WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE SERVICE RECIPIENT)
TO TERMINATE PARTICIPANT’S CONTINUOUS SERVICE STATUS, SUBJECT TO APPLICABLE LAW,
WHICH TERMINATION, UNLESS PROVIDED OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY
TIME, WITH OR WITHOUT CAUSE.
11. Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
12. Nature of Grant. In accepting the grant, Participant acknowledges,
understands, and agrees that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b) the grant of the Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted in the past;
(c) all decisions with respect to future Restricted Stock Units or other grants,
if any, will be at the sole discretion of the Company;
(d) the grant of the Restricted Stock Units and Participant’s participation in
the Plan shall not create a right to employment or be interpreted as forming or
amending an employment or service contract with the Company;
(e) Participant is voluntarily participating in the Plan;
(f) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not intended to replace any
pension rights or compensation;
(g) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, holiday pay, holiday top-up, pension or retirement or
welfare benefits or similar mandatory payments;
(h) unless otherwise agreed with the Company or an Affiliate, the Restricted
Stock Units and the Shares subject to the Restricted Stock Units, and the income
from and value of same, are not granted as consideration for, or in connection
with, the service Participant may provide as a director of an Affiliate, Parent
or Subsidiary;
-4-

--------------------------------------------------------------------------------



(i) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units or any underlying Shares resulting from
(i) the application of any compensation recovery or clawback policy adopted by
the Company or required by law, or (ii) the termination of Participant’s
Continuous Service Status (for any reason whatsoever whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed providing services or the terms of Participant’s
employment or service agreement, if any);
(k) unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Shares; and
(l) neither the Company nor any Service Recipient or other Affiliate, Parent or
Subsidiary shall be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Restricted Stock Units or of any amounts due to Participant
pursuant to the settlement of the Restricted Stock Units or the subsequent sale
of any Shares acquired upon settlement.
13. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
14. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Service Recipient,
the Company and any other Affiliate, Parent or Subsidiary for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.
Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number (to the extent permitted under Applicable Laws),
passport or other identification number (e.g., resident registration number),
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Restricted Stock Units or any other entitlement to Shares or
equivalent benefits awarded, canceled, purchased, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
Participant understands that Data will be transferred to such stock plan service
provider(s) as may be selected by the Company (currently E*TRADE Financial
Corporate Services, Inc., the brokerage firm engaged by the Company to hold
participants’ Shares and other amounts acquired under the Plan, and its
affiliated companies) to assist with the implementation, administration, and
management of the Plan. The recipients of Data may be located in the United
States or elsewhere, and each recipient’s country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of Data by contacting his or her local human resources
representative. Participant authorizes the Company, any stock plan service
provider selected by the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan, including any requisite
transfer of such Data as may be required to a broker, escrow agent or other
third party with whom Participant may elect to deposit any Shares received upon
vesting of the Restricted Stock Units. Participant understands that Data will be
held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that if he or
she resides
-5-

--------------------------------------------------------------------------------



outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
or service with the Service Recipient will not be affected; the only consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant may
contact his or her local human resources representative.
Finally, Participant understands that the Company may rely on a different basis
for the processing or transfer of Data in the future and/or request that
Participant provide another data privacy consent. If applicable, Participant
agrees that upon request of the Company or the Service Recipient, Participant
will provide an executed acknowledgement or data privacy consent form (or any
other agreements or consents) that the Company and/or the Service Recipient may
deem necessary to obtain from Participant for the purpose of administering
Participant’s participation in the Plan in compliance with the data privacy laws
in Participant’s country, either now or in the future. Participant understands
and agrees that he or she will not be able to participate in the Plan if he or
she fails to provide any such consent or agreement requested by the Company
and/or the Service Recipient.
15. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Elastic N.V., 800
West El Camino Real, Suite 350, Mountain View, California 94040 or at such other
address as the Company may hereafter designate in writing.
16. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units awarded
under the Plan or future Restricted Stock Units that may be awarded under the
Plan by electronic means or request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any online
or electronic system established and maintained by the Company or a third party
designated by the Company.
17. No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
18. Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
19. Additional Conditions to Issuance of Shares. If at any time the Company
determines, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any U.S. or
non-U.S. state, federal or local law, including exchange control, tax or other
Applicable Laws or related regulations, or under the rulings or regulations of
the United States Securities and Exchange Commission or any other U.S. or
non-U.S. governmental regulatory body or the clearance, consent or approval of
the United States Securities and Exchange Commission or any other U.S. or
non-U.S. governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, clearance, consent or approval has
been completed, effected or obtained free of any conditions not acceptable to
the Company. Notwithstanding the foregoing, Participant understands that the
Company is under no obligation to register, qualify or otherwise obtain
clearance, consent or other approvals from any governmental authority or any
stock exchange. Subject to the terms of the Award Agreement and
-6-

--------------------------------------------------------------------------------



the Plan, the Company shall not be required to issue any certificate or
certificates for Shares hereunder prior to the lapse of such reasonable period
of time following the date of vesting of the Restricted Stock Units as the
Administrator may establish from time to time for reasons of administrative
convenience.
20. Language. Participant acknowledges and represents that he or she is
proficient in the English language or has consulted with an advisor who is
sufficiently proficient in English, as to allow Participant to understand the
terms of this Award Agreement and any other documents related to the Plan. If
Participant has received this Award Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
21. Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Award Agreement.
22. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
23. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read, and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
24. Modifications to the Award Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection with this
Award of Restricted Stock Units.
25. Governing Law; Venue; Severability. This Award Agreement and the Restricted
Stock Units are governed by the internal substantive laws, but not the choice of
law rules, of Delaware; provided, however, that the corporate law aspects of
issuance shall be governed by the laws of the Netherlands. For purposes of
litigating any dispute that arises under these Restricted Stock Units or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of California, and agree that such litigation will be conducted in the
courts of Santa Clara County, California, or the United States federal courts
for the Northern District of California, and no other courts, where this Award
Agreement is made and/or to be performed. In the event that any provision hereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Award Agreement shall continue in full force and
effect.
26. Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including the appendices and exhibits referenced herein)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant.
27. Country Addendum. Notwithstanding any provisions in this Award Agreement,
the Restricted Stock Unit grant shall be subject to any special terms and
conditions set forth in an appendix to this Award Agreement for any country
whose laws are applicable to Participant and this Award of Restricted Stock
Units (as determined by the
-7-

--------------------------------------------------------------------------------



Administrator in its sole discretion) (the “Country Addendum”). Moreover, if
Participant relocates to one of the countries included in the Country Addendum,
the special terms and conditions for such country will apply to Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Country Addendum constitutes part of this Award Agreement.
28. Insider Trading/Market Abuse Laws. Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States and, if different, Participant’s country,
Participant’s broker’s country and/or the country in which Shares may be listed,
if applicable, which may affect Participant’s ability to accept or otherwise
acquire, or sell, attempt to sell or otherwise dispose of, Shares or rights to
Shares (e.g., Restricted Stock Units) under the Plan or rights linked to the
value of Shares (e.g., phantom awards, futures) during such times as Participant
is considered to have “inside information” regarding the Company (as defined by
the laws or regulations in the applicable jurisdiction) or the trade in Shares
or the trade in rights to Shares under the Plan. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Participant
placed before possessing inside information. Furthermore, Participant could be
prohibited from (1) disclosing the inside information to any third party and (2)
“tipping” third parties or otherwise causing them to buy or sell securities;
“third parties” includes fellow employees or service providers. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable company insider trading
policy. It is Participant’s responsibility to comply with any applicable
restrictions and Participant should speak to a personal advisor on this matter.
29. Foreign Asset/Account Reporting Requirements And Exchange Controls. Certain
foreign asset and/or foreign account reporting requirements and exchange
controls may affect Participant’s ability to acquire or hold Shares acquired
under the Plan or cash received from participating in the Plan (including from
any dividends paid on or sales proceeds arising from the sale of Shares acquired
under the plan) in a brokerage or bank account outside Participant’s country.
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in Participant’s country and/or to repatriate sale
proceeds or other funds received as a result of participation in the Plan to
Participant’s country through a designated bank or broker within a certain time
after receipt. It is Participant’s responsibility comply with such regulations,
and Participant should consult a personal legal advisor for any details.






-8-


--------------------------------------------------------------------------------



ELASTIC N.V.
AMENDED AND RESTATED 2012 STOCK OPTION PLAN
RESTRICTED STOCK UNIT AGREEMENT
COUNTRY ADDENDUM


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Notice of Restricted Stock Unit Grant or
the Terms and Conditions of Restricted Stuck Unit Grant, as applicable.
Terms and Conditions
This Country Addendum includes additional terms and conditions that govern the
Award of Restricted Stock Units granted to Participant under the Plan if
Participant resides and/or works in one of the countries listed below. If
Participant is a citizen or resident of a jurisdiction (or is considered as such
for local law purposes) other than the one(s) in which he or she is currently
residing and/or working or if Participant relocates to another jurisdiction
after receiving the Award of Restricted Stock Units, the Company will, in its
sole discretion, determine the extent to which the terms and conditions
contained herein will be applicable to Participant.
Notifications
This Country Addendum also includes notifications relating to exchange control
and certain other issues of which Participant should be aware with respect to
his or her participation in the Plan. The information is based on the exchange
control, securities and other laws in effect in the respective countries listed
in this Country Addendum, as of [date]. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that Participant not
rely on the notifications in this Country Addendum as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time Participant vests in the
Restricted Stock Units and acquires Shares, or when Participant subsequently
sell Shares acquired under the Plan.
In addition, the notifications herein are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s jurisdiction may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a jurisdiction other than
the one(s) in which Participant is currently residing and/or working or if
Participant moves to another jurisdiction after receiving the Award of
Restricted Stock Units, the information contained herein may not be applicable
to Participant in the same manner.





